 STAR EXPANSION INDUSTRIESStar Expansion Industries Corporation andAlbert DingesandUnited Electrical, Radio& Machine Workers of America(UE). Cases2-CA-9839-2, 2-CA-10081, 2-CA-10248-2, and2-CA-10340May 12, 1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn September 29, 1965, Trial Examiner HermanTocker issued his Decision in the above-entitledproceeding,finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision. He also found that the Respondent had notengaged in other unfair labor practices alleged in thecomplaint.Thereafter,theRespondent,theCharging Party, United Electrical, Radio & MachineWorkers of America, herein referred to as the UE,and the General Counsel filed exceptions andbriefs, and the Respondent filed an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds thatalthough certain of his rulings were in error, none ofthe erroneous rulings constituted prejudicial error.Unless otherwise set forth herein, the rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner insofar as they are consistentwith this Decision and Order.1.The Trial Examiner found that an arbitrationaward holding that the Employer was justified underitscontract with the International Brotherhood ofElectricalWorkers, AFL-CIO, herein called IBEW,in discharging Albert Dinges on December 5, 1963,should not foreclose the Board from considering thevalidity of Dinges' discharge under Section 8(a)(1)and (3) of the Act. Accordingly, the Trial ExaminerconsideredtheallegationthatDingeswasdiscriminatorily discharged and, after an evaluationof the evidence, concluded that the complaint inregard thereto should be dismissed for lack ofsubstantialevidence.Under the facts andcircumstances herein, we agree that the Boardshould not defer to the arbitration decision in regard'Respondent's request for oral argumentis hereby denied asthe record, the exceptions, and briefs adequately present theissues and positionsof the parties.2SeeTex-Tan Welhausen Company,159 NLRB 1605,Roadway164 NLRB No. 95563toDinges' discharge.2 However, unlike the TrialExaminer,weconcludethatDingeswasdiscriminatorily discharged in violation of Section8(a)(1) and (3) of the Act.Dinges was chief union steward for the IBEWfrom the latter part of 1957, when it was certified asthe collective-bargaining agent for the Respondent'sproduction and maintenance employees pursuant toa Board-conducted election, until the date of hisdischarge. During that period, the parties negotiatedtwo successive 3-year contracts, the first runningfrom 1958 to 1961, and the second from 1961 toMarch 11, 1964. Dinges' main duties as chiefsteward were seeing that the Respondent followedthe terms of the contract, and processing grievanceswhich arose therefrom. He met approximately two orthree times a week on complaints and shop problemswith Respondent's officials, including Respondent'sPersonnel Manager Stanley. There is little evidenceas to Dinges' relationship with the Respondent andwith the IBEW officials during the first 4 years of thecontractual relationship. However, it appears thatnear the end of 1962, Dinges became more militantintheprocessing of grievances, and in theadministration of contract provisions.He tookpositions which, for the first time, were in directopposition to Kamen, business agent of Local 1968,IBEW, and the Respondent. His actions resulted inreversalsofdecisionsput into effect by theRespondent, and in at least one instance resulted inthe outlay by the Respondent of a substantial sum ofmoney.Around the end of 1962, Dinges, acting upon acomplaint received from a woman employee in thepower actuated tool department that womenemployees were receiving less pay than men for thesame type of work, took the matter up with theRespondent. Dinges persisted in his position andfinally, in September 1963, at a meeting attended byRespondent'sattorneyOrenstein,PersonnelManager Stanley, Business Agent Kamen, the shopstewards, and Dinges, the Respondent agreed thatthe women involved were entitled to the higher wagerateand gave them backpay for a period ofapproximately 9 months.Again, in August 1963, Dinges insisted after alayoff that certain employees be called backaccording to plantwide seniority as required by theterms of the contract. The Respondent sought torecall only those employees who had worked on theday shift and was supported in this position byKamen. Dinges called a meeting of employeeofficers of Local 1968 and shop stewards, and at thismeeting openly expressed his opposition to theposition of Kamen and the Respondent. Dinges'position regarding the interpretation of the contractprevailed.Express, Inc, 145 NLRB 513, 514-515,La Prensa, Inc,131NLRB 527, 529,Youngstown Cartage Company,146 NLRB 305,308,fn 4298-668 0-69-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDDinges again took a position in opposition toBusinessAgent Kamen and the Respondent aroundSeptember 1963, when the Federal minimum wagewas raised from $1.15 to $1.25 an hour. Dinges toldKamen that the 15-cent-an-hour increase providedfor by the contract should be added to the new $1.25minimum wage rather than to the $1.15-an-hour wagewhich was the minimum at the time the contract wassigned.However,atameetingattendedbyRespondent's representatives, Kamen, Dinges, andother union stewards, Kamen overruled Dinges andthe matter was thereafter deferred.Still another incident occurred around the middleof November 1963, when Dinges and Union StewardChessman were processing a grievance on behalf ofan employee. The Respondent was represented byPersonnel Manager Stanley and General ForemanDelsky. After the grievance was settled, Dinges andChessman were asked to remain for a discussion of along-standing problem concerning working foremen.The ensuing discussion became heated, withRespondent's representatives taking the positionthat supervisors would perform production workwhenever Respondent deemed it necessary. Dingesand Chessman argued that under the contract suchwork should be limited to emergencies. Delsky andChessman apparently uttered certain personalremarks to each other, and Delsky threatened to"get" Chessman. Dinges interjected, "Just don'tincludeAndy Chessman, include myself," andStanley replied, "This can bearranged."Around the first week in December 1963, Dingescomplained to Liggett, International vice presidentofDistrict 4, IBEW, about the caliber of therepresentatives and the ineffective service the Localhad been receiving from union officials, specificallymentioning International Representative Terry andBusinessAgent Kamen. Upon request from Liggett,Dinges submitted a written complaint regardingKamen signed by a majority of the stewards. AboutDecember 2 or 3, Terry called an evening meeting ofshop stewards at which there was a frank discussionof the IBEW's representation and servicing of thecontract.At that meeting Dinges indicated thatTerry's visit had served no useful purpose.On the afternoon of December 5, 1963, Dingeswent to see Stanley concerning a pending grievanceinvolving some employees. Stanley directed Dingesto the conference room and also asked GeneralForeman Delsky to be present. When the three werein the conference room, Stanley stated that theRespondent was discharging Dinges. When askedfor the reason, Stanley told Dinges it was because hehad been talking strike, that he had been tellingworkers to slow down in their work, and that he hadengaged in racial discrimination. Stanley added thatthe Respondent could not tolerate such conduct andthat its proof was based upon an extensiveinvestigation conducted over the prior 4 to 6 weeks.When Dinges asked Stanley what the proof was,Stanley replied he would present such proof at theproper time. Stanley had Dinges' check ready andpermitted him to call Kamen and to notify one of thestewards of his discharge before leaving the plant.On the following morning, the stewards askedStanley about Dinges' discharge and Stanley listedessentially the same reasons given Dinges, withoutfurther explanation.Within a week after thismeeting, Stanley met with the stewards, Kamen, andthe IBEW attorney regarding the discharge. Stanleyrefused to rescind his action, and Kamen said thatthe IBEW would take the case to arbitration. Beforethe arbitration proceeding there were no furtherdiscussions regarding the discharge, except a letterDinges received from the IBEW attorney who hadbeen retained to represent him indicating that inaddition to the three grounds previously given, theRespondent had listed a fourth, namely; "heinstructedan employee not to perform workassigned by her supervisor."Prior to the notice of discharge on December 5,Dinges,althoughmeetingfrequentlywithRespondent's officials, had received no warningregarding his alleged improper activities. Nor doesthe record show that any employee had beenquestioned or made any complaint in regard toRespondent's claimed reasons for the discharge.Dinges categorically denied the charges leveledagainst him.Afterhistermination,Dingesappliedforunemployment insurance with the New York StateDepartment of Labor, Division of Employment.Accepted in evidence was a letter dated January 15,1964,denyinghim insurance benefits.Thedetermination stated as the basis for the refusal:"Your employer reports there is evidence disclosingyou committed certain union activities which weredetrimental to his interest," and was characterizedby the division of employment as "misconduct inconnection with employment." The Respondent didnot controvert the contents of the letter or offer anyevidence as to those union activities of Dinges whichwere detrimental to its interests.The Respondent presented no affirmative defenseafter the General Counsel presented his case, butinstead relied,inter alia,on alleged deficiencies inthe pleadings, and on the record and award in thearbitration proceeding. As for the pleadings, theRespondent argues that the charge filed is at fatalvariance with the complaint. In this regard, theoriginal charge filed on February 20, 1964, allegedthat Dinges was discharged because of his activityon behalf of the UE. An amended charge was filed onApril 16, 1964,allegingthat the discharge wasbecause of militant activity "on behalf of a labororganization."The second amended complaintissued on February 11, 1965, alleged that Dinges wasdischargedwhile "engaged in lawful protectedactivities in connection with his duties as shopstewardfortheIBEW."ContrarytotheRespondent, we agree with the Trial Examiner thatthe amended complaint was not at fatal variance STAR EXPANSIONINDUSTRIESwith the charge and dealt with the same or relatedconduct as that alleged in the charge.3 As for thearbitration award, we have heretofore indicated ouragreement with the Trial Examiner's rejection of thisdefense.Unlike the Trial Examiner, we find that theevidence, consideredin itstotality, presents a strongprima faciecase to support the allegations in thecomplaint.As detailed above, Dinges, in theperformance of his duties as chief steward duringthemonths immediately preceding his discharge,was militant and persistent in his presentation ofgrievances, and in his enforcement of the contractvigorouslyopposed the positions of both theRespondent and his superiors in the IBEW. Thesettlement of the equal pay for womenissueresultedinaconsiderablebackpay liability for theRespondent. Other positions he took were equallydisturbing to the Respondent. In view of thisbackground,we do not agree with the TrialExaminer that the remark made by Stanley toDinges about a threat to "get him" and "this can bearranged" can be characterized as a "quip." It isalso significant that this remark took place whileDinges was in a heated discussion opposing theRespondent's position as to the application of thecontract.We also disagree with the Trial Examiner'sfindings that the Respondent did not know ofDinges' problems within the IBEW and thus wouldnot associate Dinges personally, rather than theIBEW,withthegrievancesandcontractadministration differences. His open opposition toKamen in dealing with the Respondent made thisself-evident.Respondent's contention that Dingeswas discharged after a 4- to 6-week investigation isseverely weakened by the fact that Dinges, althoughin constant contact with Respondent's officials forover 6 years, was never at anytimewarned ornotified that his work or conduct was unsatisfactoryand the record fails to show that any employees hadcomplained, or even knew of any investigation. Andfinally, we find significant the peremptory manner inwhich the discharge was announced to Dinges at atime when he had sought out Stanley to discusspendinggrievances,and the failure of theRespondent at anytimeto indicate the specific basisfor the allegations of misconduct.Upon a consideration of all the evidencepresented, we find that the General Counsel hasaN L R B v Font Milling Co, 360 U S 301, 306-307"SeeLocal 1.38, InternationalUnionof Operating Engineers,123 NLRB 1393, 1397-98,Idaho Concrete Products Company, 123NLRB 1649, 1663Cf Wagner-Wood Company,148 NLRB 963,967-968.5SeeElco Corporation,155 NLRB 796, 800-801;N.L R.B. vNu-Car Carriers, Inc, 189 F 2d 756, 760 (C A. 3)6We adopt the Trial Examiner's findings,grounded on certainof his credibilityresolutions,that the allegations regardingpreelectioninterrogationsand threats made by Stanley toSantiamagro,and Supervisor Loalbo to Howard bedismissed,565made outa prima faciecase which imposed upon theRespondent the duty of going forward with theevidence and giving an adequate explanation of thedischarge.4 The Respondent offered no evidence todissipate the unfavorable inferences to be drawnfrom the General Counsel's evidence. Accordingly,we find that Respondent's discharge of Dinges onDecember 5, 1964, was motivated, not by thereasons stated, but by its hostility to his unionactivities as union steward for the IBEW as allegedin the complaint, and that Respondent therebyviolated Section 8(a)(3) and (1) of the Act.-52.Paragraphs 10and 11 of the amendedcomplaint allege,interalia,thatRespondent'sPersonnelManager Stanley in January 1964coercively interrogated employees concerning theirsupport and assistance to the UE which had startedanorganizingcampaignamongRespondent'semployees. Respondent, in addition to denying theseallegations to the complaint, also contends thatconsideration of the alleged incidents are barred bySection 10(b) of the Act. The Trial Examiner foundthe allegations in question to be without merit, andfound it unnecessary to pass on Respondent's 10(b)defense. For the reasons set forth below, we rejecttheRespondent's contention that any finding ofunfair labor practices in regard to Stanley's activityin January 1964 is barred by Section 10(b) of the Act,and, contrary to the Trial Examiner, we find thatStanely's interrogation of Bellucci and Brownviolated Section 8(a)(1) of the Act.6ThechargeinvolvingDingesinCase2-CA-9838-2was filed on February 20, 1964,alleging only that Dinges was unlawfully discharged.The first amended charge was filed on April 16, andcontained the following: "By the above actsdescribed and by other acts the above-namedemployer has interfered with, restrained, andcoerced its said employee (Dinges) in the exercise ofrightsguaranteed by Section 7 of the Act, asamended." It also charged a violation of Section8(a)(1) in addition to the Section 8(a)(3) chargeinvolving Dinges' discharge. The charge in Case2-CA-10081 involving the Section 8(a)(5) conduct,filed on June 18, 1964, also contained a separateparagraph stating, "It (the Company) also engaged ina campaign of threats and intimidation prior to andafter the strike" of June 2, 1964. This allegation wasrepeated in the First Amended Charge filed onJuly 8, 1964, and was also referred to in the firstsince it is the Board's established policy not to overrule a TrialExaminer's resolutions with respect tocredibilityunless, as is notthe case here, the clear preponderance of all the relevantevidence convinces us that the resolutions were incorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd. 188 F 2d362 (C A. 3) However,inacceptingtheTrialExaminer'scredibility findings regarding Supervisor Loalbo, we do not adopthis additional reason that "in any eventLoalbo wasonly a minorsupervisor"and "the plant never closed and was not moved "Indeed, if the alleged threat was made, neither fact would in thecircumstances constitute a defense. 566DECISIONSOF NATIONALLABOR RELATIONS BOARDparagraph of the second amended charge filed onJanuary 27, 1965, which also contained a broad "Bythese and other Acts" clause in the last paragraph.We are satisfied, on the basis of the foregoing, thatour consideration of conduct engaged in by theRespondent in January 1964 is not barred by Section10(b) of the Act. Plainly, the charges were adequateto support the allegations of interference, restraint,and coercion contained in the complaint, and sincethe conduct in question occurred within the 10(b)period it is properly before the Board forconsideration.7The record shows that Stanley admitted, duringhis direct testimony, that he interrogated employees.He testified that on December 23, 1963, he receiveda telegram from the UE advising him that it hadpetitioned for an election, and further testified thatthis came as a complete surprise to him. Sometimeafter the first of the year, more than a week after hereceived the telegram, he went out into the shop andspoke to employee Bellucci. He inquired of Bellucciwhether he knew anything of the UE in the plant.Bellucci said he did not. Stanley testified that healso approached employee Brown in the factoryabout the same time and had a similar conversation.Brown also replied that he had heard nothing abouttheUE.TheTrialExaminerviewedtheinterrogations "as a normal reaction of a personnelmanager to the sudden advent of the UE on thescene and his desire to ascertain whether in facttherewas genuine and sufficient interest of theemployees on behalf of UE as opposed to IBEW, thethen recognized bargaining agent." He found thatsuch conversations were nothing more than casualor idle curiosity about the new Union and wereprotected under the Board'sBlue Flashdoctrine."We do not agree, and find, when viewed in thecontext in which the interrogation occurred, that theconduct engaged in by Stanley was coercive.Despite the inherent danger of coercion therein,the Board and the courts have held that where anemployer has a legitimate cause to inquire, he mayexercise the privilege of interrogating employees onmatters involving Section 7 rights without incurring8(a)(1) liability, as where the purpose is to verify aunion'sclaimedmajoritystatustodeterminewhether recognition should be extended. Here thefacts show that Stanley had been apprised of theUE's petition more than a week before the incident,and the interrogations were not directed at thequestionof the majority status of the UE.Additionally, in allowing the employer the privilegeofascertainingnecessaryfactsinsuchcircumstances, the Board and the courts haveestablishedspecificsafeguardsdesignedtominimize the coercive impact of such employerinterrogation.Here, no such safeguards wereprovided. In the circumstances, we do not believethat the Respondent's conduct was privileged and,contrary to the Trial Examiner, we find theRespondent violated Section 8(a)(1) of the Act by itsinterrogation.3.We are satisfied from the record as a whole,and in agreement with the Trial Examiner, that theRespondent did not refuse to bargain within themeaning of Section 8(a)(5).9 Accordingly, we adoptthe recommendations of the Trial Examiner that theallegations of the complaint with respect to Section8(a)(5)violationsbe dismissed. In view of ourconclusion with respect to Respondent's good-faithbargaining during the negotiations, we further adopttheTrialExaminer's findings that the strike ofJune 2 was not an unfair labor practice strike, andthe Respondent could legally replace the strikers aseconomic strikers.10 The record also fully supportsthe Trial Examiner's further findings that all thestrikers,with the exception of Radzikowski, whowere not replaced were either rehired in theclassifications and at rates of pay to which they wereentitled or were validly offered reemployment whichwas refused. Accordingly, no blanket order forreinstatement will be issued. As for Radzikowski, wefind that the record supports the Trial Examiner'sfinding that he was denied reinstatement on June 29,1964,fordiscriminatoryreasons,and theRespondent thereby violated Section 8(a)(1) and (3)of the Act. As provided below, the Respondent isdirectedtoofferhim immediate and fullresinstatement to his former or a substantiallyequivalent position and make him whole for any lossof earnings and benefits he may have sufferedthereby.4.Vacations with pay were provided for under thecollective-bargainingagreementbetweenRespondent and the IBEW which expired onMarch 11, 1964. When the UE was certified onMarch 12, 1964, the Respondent kept in effect theeconomic terms of the IBEW contract, includingvacation pay. Employees who did not join the strike,and who were otherwise qualified under the expiredcontract between the Respondent and the IBEW,received vacation pay up to 2 weeks for the periodbeginning July 17, 1964, during the annual plantclosing.However, the Respondent denied vacationrSeeSam Klain and Sons,127 NLRB 776, 777-778, KohlerCo., 128 NLRB 1062, 1097-98, remanded on other grounds 300F 2d 699 (C A.D C )8109 NLRB 591, 592Y In agreeing with the Trial Examiner's conclusion that therewas not bad-faith bargaining, we do not adopt his reliance onRespondent counsel's conduct during the hearing However, wefind that such reliance by the Trial Examiner was not prejudicialsince there was sufficient other probative evidence upon whichtheTrialExaminer relied to support his dismissal of 8(a)(5)allegationsNor do we deem it necessary to pass upon the TrialExaminer's views regarding preemption and the rights of Stateand Federal courts in that area10 In the circumstances, we find it unnecessary to pass onwhether Blanchard, Secor, Brown, Sansone, and Drake were inany event not entitled to reinstatement because of allegedmisconduct during the strike. STAR EXPANSION INDUSTRIESpay to employees on strike and also to strikers whoreturned to work before the end of the strike, on thebasis of its interpretation of the contract that theywere not eligible. We agree with the Trial Examinerthat the vacationissuefalls within our rule ofGreatDane Trailers, Inc.,"in which we held in regard tovacation pay that "any striker who had not yet beenpermanently replaced was entitled, as an employeeunder Section 2(3) of the Act, to be treated in thesamefashion as other employees." Moreover, wefurther find that those strikers who had beenpermanently replaced before the date of thepayments of vacation benefits were entitled to a"pro-rata share" as provided under the expiredcontract. Sinceit is clearfrom the record that thebasisfordenying the vacation benefits to theemployees involved was because of their strikeactivity,we find the Respondent thereby violatedSection 8(a)(1) and (3) of the Act. As provided below,theRespondent will be required to pay eachemployee the vacation pay so withheld.12THE REMEDYHaving found that the Respondenthas engaged incertain unfair labor practices in addition to thosefound by the Trial Examiner, we shall order it tocease and desist therefrom, and to take certainaffirmative action designed to effectuate the policiesof the Act.Unlike the Trial Examiner, we have found that theRespondentdischargedAlbertDingesonDecember 5, 1963, in violation of Section 8(a)(1) and(3) of the Act. As noted above, for thereasons setforth in the Trial Examiner's Decision, we have alsofound that Radzikowski was discriminatorily refusedreemployment on June 29, 1964. Accordingly, weshall order the Respondent to cease and desist fromsuch unfair labor practices and require that it takecertainaffirmative action which we find necessary toremedy and remove the effects of these unfair laborpractices and to effectuate the policies of the Act.We shall, therefore, order that Dinges andRadzikowskibeofferedimmediateand fullreinstatementtotheirformer or substantiallyequivalentpositionswithout prejudice to theirseniority or other rights and privileges, and makethem whole for any loss of pay suffered by reason ofthe discrimination against them, from the date of'" 150 NLRB 438,enforcementdenied 363 F 2d 130 (C A 5),cert granted 385 U S 100012The Respondent contends that the Board should defer anydecision on the issue of vacationpay for thestrikers since there isnow pendingin the New York Supreme Court an action by thestrikingemployeesbasedupontheconstructionandinterpretation of the IBEW agreement Our power to orderreimbursement of vacation benefits to the strikers here is notbased on the interpretation of the contract or the contractualrights of the employees, whatever they may be, but the need toremedy the unfair labor practice committed Indeed, the SupremeCourt has held that the Board's jurisdiction to remedy unfair laborpractices is not preempted by the possible existence of a567Dinges' discharge on December 5, 1963, and therefusal to reinstate Radzikowski on June 29, 1964, tothe date of valid offers of reinstatement. Loss of payshall be computed as prescribed in F.W. WoolworthCompany,90 NLRB 289, and interest on suchbackpay shall be computed at 6 percent per annumin accordance withIsis Plumbing & Heating Co.,138NLRB 716. We shall also order that Respondentmake available to the Board, upon request, payrolland other records in order to facilitate the checkingof the amounts of backpay and vacation benefitsdue.We have also found, contrary to the TrialExaminer, that the interrogations by Respondent'sPersonnelManager Stanley in January 1964 ofBellucci and Brown were coercive, and constitutedindependent violations of Section 8(a)(1) of the Act.Accordingly, we shall order the Respondent to ceaseand desist therefrom.HavingfoundthattheRespondentdiscriminatorilyrefusedvacationbenefitstoemployees who were on strike, we shall also requireRespondent to pay all employees who earned suchvacation credits vacation pay so withheld. Theamount due each employee shall bear interest at therate of 6 percent per annum from the date suchvacation pay was payable under the provisions of theapplicable contract until paid.13In view of the nature and extent of the unfair laborpractices found herein, and as it appears that apotential threat of future violations exists, we shallalso provide for broad cease-and-desist provisions inour Order.CONCLUSIONS OF LAW1.The Respondent, Star Expansion IndustriesCorporation, is engaged in commerce within themeaning of the Act.2.United Electrical, Radio & Machine Workersof America, Independent, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By unlawfully interrogating employees inregard to their union activity, the Respondentinterferedwith,restrained,and coerced itsemployees in the exercise of rights guaranteed inSection 7 of the Act, and has engaged in and isengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.contractual obligationarising from the same circumstances SeeLocal 174, Teamsters v Lucas Flour Co ,369 U S 95, fn 9Consequently, under the facts of this case, we do not findmerit intheRespondent'scontentionthat the findingsin regard tovacation pay should be deferred pending the determination of theinterpretation of the contract by the State Court in action under301 of the Labor ManagementRelationsActC & C Plywood,385U S 421' 1At thehearing the partiesstipulated that in the event that thedecisionwent againstthe Respondent with respectto vacationpay, a blanketor general ruling would be adequate and that alistingof the affected employees was not necessary 568DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By discriminatorily dischargingAlbert Dinges,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) and(3) of the Act.5.By discriminatorily refusing to reinstateGeorgeRadzikowski,the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and(3) of the Act.6.Bywithholdingvacationpayfrom itsemployees as set forth above, Respondent engagedinand is engaging in unfair labor practicesproscribedby Section8(a)(1) and(3) of the Act.7.The aforesaidunfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and(7) of the Act.8.Respondent has not violatedtheAct inrespects not found herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Star ExpansionIndustries Corporation,Mountainville, New York,its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Dischargingorinanyothermannerdiscriminating againstany employeesin the exerciseof their right to engage in concerted activities for thepurpose of collective bargaining or other mutual aidand protection.(b)Coercively interrogating employees as to theiractivities in connection with a labor organization.(c)DiscouragingmembershipinUnitedElectrical, Radio & Machine Workers of America, orinany other labor organization,by discharging,refusing to reinstate, withholding vacation pay, orotherwisediscriminatingagainstemployees ini'gard to their hire or tenure of employment or anyother condition of employment.(d) Inanyothermanner interferingwith,restraining,or coercing its employees in the exerciseof their right to self-organization, to form, join, orassist the above-named Union, or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engagein other concerted activities for the purpose ofcollectivebargainingorothermutual aid orprotection, and to refrain from any or all suchactivities, except to the extent that such right may beaffected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and DisclosureAct of 1957.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Offer to Albert Dinges immediate and fullreinstatement tohisformerorsubstantiallyequivalent position without prejudice to his seniorityor other rights or privileges.(b)Offer toGeorge Radzikowski immediate andfullreinstatement to his former or substantiallyequivalentposition,withoutprejudicetohisseniority or other rights and privileges.(c)Make whole the above-named employees, inthe manner set forth in the section herein entitled"The Remedy,"for any loss of pay and benefits eachmay have suffered by reason of the Respondent'sdiscrimination against him.(d)Forthwith pay, in the manner provided abovein the section herein entitled,"The Remedy,"to thestrikers involved in the June 2, 1964,strikewhoqualifiedforbutwere discriminatorily deniedvacation pay under the agreement between StarExpansion Industries Corporation and Local 1968,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,the vacation pay due them,together withinterest thereon in the amount of 6 percent perannum,until paid.(e)Preserve and, upon request,make available tothe Board or its agents, for examination and copying,all payroll records,social security payment records,timecards,personnel records and reports, and allother records necessary to analyze the amount ofbackpay and vacation pay due under the terms ofthis Order.(f)Postatitsplant inMountainville,NewYork,copiesof the attached notice marked"Appendix." 14 Copies ofsaid notice,to be furnishedby theRegional Director for Region 2, after beingduly signed by Respondent's representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedaysthereafter,in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered,defaced,or covered by any other material.(g)Notifythe Regional Director for Region 2, inwriting,within 10 days from the receipt of thisDecision, what steps have been taken to complyherewith.14 In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order"the words"a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL offer Albert Dinges his former orsubstantially equivalent job, without prejudice STAR EXPANSION INDUSTRIESto his seniority or other employment rights andprivileges, and pay him for any loss of earningsand benefits he may have suffered because ofour discrimination against him.WE WILL offer to George Radzikowskiimmediate and full reinstatement to his formeror a substantially equivalent position withoutprejudice to his seniority or other rights andprivileges, and make him whole for any loss ofearnings and benefits he may have suffered as aresult of the discrimination against him.WE WILL pay to all those strikers whoengaged inthe June 2, 1964, strike, and whoqualified for vacation pay under our agreementwithLocal 1968, IBEW, the vacation paydiscriminatorily denied them.WE WILL NOT coercivelyinterrogateemployees as to their activities in connectionwith a labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform,join, or assistUnited Electrical, Radio &Machine Workers of America, Independent, oranyother labor organization, to bargaincollectively through representatives of theirown choosing, and to engage in other concertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection, orto refrain from any or all such activities, exceptto the extent that such right may be affected byan agreement requiring membership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reportingand Disclosure Act of 1959.WE WILL notify Albert Dinges and GeorgeRadzikowski if presently serving in the ArmeaForces of the United States of their right toreinstatement upon application in accordancewith the Selective Service Act and theUniversal Military Training and Service Act, asamended, after discharge from the ArmedForces.STAR EXPANSIONINDUSTRIESCORPORATION(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 745 Fifth Avenue, New York, New York10022, Telephone 751-5500.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE569HERMAN TOCKER, Trial Examiner: This proceeding,with all the parties represented, was heard before me inNewburgh, New York,at a hearingwhich commencedMarch 16, 1965, continuedat intervalsfor a total of 26separate hearing days, and concluded late in the eveningofMay 20, 1965. The case was heardon pleadingsconsisting of the General Counsel's second consolidatedamended complaint, as supplemented by a bill ofparticulars and the Respondent's answer. Following theconclusion of the hearing exceptionally well preparedbriefsweresubmittedby the General Counsel,Respondent's attorney, and counsel for the UnitedElectrical, Radio & Machine Workers of America (UE),the principal Charging Party.THE PLEADINGSThe complaint,in general,alleged that the Respondenthad violated Section 8(a)(1), (3), and (5) of the LaborManagement RelationsAct of 1947,asamended.Specifically, it alleged that the Respondent committedthese violations:(a)By discharging Albert Dinges because of hisactivities on behalf of the International Brotherhood ofElectricalWorkers, AFL-CIO, Local 1968.(b)By unlawfully interrogating its employees andthreatening them in various respects during the periodpreceding the certificationof UEas the bargaining agentfor the relevant unit.(c)By sponsoring and causing the circulation among itsemployees of petitions expressing opposition to UEproposals during collective-bargaining negotiations duringJune, July, and August 1964, and threatening employees invariousmanners for the purpose of getting them to signsuch petitions.(d)By negotiating with UE in bad faith and without anyintention to enter into a final agreement with it asevidenced(1) byitsactswithrespecttotheaforementioned petitions and its failure to accede to UE'srequest to disavow them and to dispel their effects and(2) itssubmissiontoUE,during the course of suchnegotiations,predictably unacceptable proposals relatingtoarbitrator'spowers and jurisdiction,managementprerogative,union security,and subcontracting, and(3) insisting on the acceptanceby UEof such proposals asa condition precedent to any bargaining agreement to bemade-all such conduct being predicated on the existenceof those petitions.(e)By, during the months of May and June 1964,threatening its employees with discharge,loss of vacation,and other reprisals if they struck or supported a strike byUE.(f)By causing a strike, which started June 2, 1964, andended August 28, 1964, in which 136 employees, listed in aschedule attached to the complaint, participated, whichstrike is characterized as an unfair labor strike resultingfromRespondent'sconductmentioned above andprolonged by other unfair labor practices.(g)By wrongfully denying vacation pay to thoseemployees who had participated in the strike, with thepurpose of undermining UE's status as collective-bargaining agent.(h) By wrongfully denying reinstatement to two-namedreturning strikers and, following the termination of the 570DECISIONSOF NATIONALLABOR RELATIONS BOARDstrike, on or about August 28, 1964, by wrongfully refusingto reinstate the 136 employees listed in the schedule(whether or not the strike was an unfair labor practicestrike), this too for the purpose of undermining UE's statusas collective-bargaining agent.The Respondent in its answer admitted substantially allor most of the formal and jurisdictional allegations but, tothe extent that any allegation asserted a violation of theAct, it was denied.It admitted that the two employees who had been namedspecifically had offered to return to work but it claimedthat,following the termination of the strike, everyemployee listed in the schedule attached to the complaintwho had not been replaced by a permanent employee hadbeen reinstated to his former or a substantially equivalentposition with his former seniority and other rights andprivileges, except that certain employees had been deniedreinstatement because of misconduct. It added also that,subject to the same exceptions for misconduct, allemployees listed in the schedule have been rehired withthe exception of some who refused reemployment and thatthe wage rates at which they were rehired were either themaximum for the job in which they were rehired or thesame astheir prestrike wage rate, whichever was thelower, plus some additional exceptions not relevant here.While admitting that there had been a strike, it deniedthat it should be regardedas an unfairlabor practicestrike.Italleged also several affirmative offenses, (1) and(2) that the Dinges discharge had been disposed of in anarbitration proceeding duly held and completed; (3) thattheGeneral Counsel was chargeable with delay inviolationof section 6(a) of the Administrative ProcedureAct as far as the Dinges discharge was concerned; (4) thatthe statute of limitations (Section 10(b) of the Act) barredthe prosecution of the alleged unfair labor practicesinvolving preelection interrogation and threats,failure togrant vacation pay, and one of the two employees namedspecifically as having been denied reinstatement; (5) thatan action was presently pending in the New York StateSupreme Court to recover the vacation pay allegedlydenied to strikers.During the hearing, several motions to amend thecomplaint were granted but these are not of materialsignificance at this point.To theextent that any particularamendment became significant it is discussed in the bodyof this decision.THE ISSUESIn a summary fashion the issues may be set forth asinvolving:(1) whether Dinges was discharged because of hislawful,protectedactivitiesasan IBEW steward;(2) whether the arbitration award should be regarded asforeclosing consideration of the Dinges discharge, thearbitrator having sustained the validity of the discharge;(3)whether there had been unlawful interrogation andthreats during the preelection campaign; (4) whether theCompany was responsible for the preparation andcirculation of the petitions claimed to have been in'opposition to UE proposals and whether it wrongfully'interrogated and coerced employees with respect to them;(5) whether the Company should be held to have bargainedin bad faith and without an intention to enter into a finalagreement with UE because of its conduct with respect tothe petitions and its failure to dispel their effects, becauseof its insistence on certain arbitration,management,prerogative,and subcontracting clauses as a conditionprecedent to any final agreement and its rejection of UE'sunion security proposals, all predicated upon the existenceoftheaforementionedpetitions;(6) whethertheCompany's arbitration, management, union security, andsubcontracting proposals were predictably unacceptableand consequently in and of themselves constituted bad-faith bargaining; (7) whether there had been a threat todeny vacation pay to strikers and whether the actualdenial was a violation of the Act; (8) whether the strike wasorbecame an unfair labor practice strike, therebyimposing on the Respondent the obligation to reinstate allreturningemployeeswho had participated in it;(9) whether certain employees rightfully had been deniedreinstatementbecauseofmisconduct;and finally(10) whether;assumingthat the strike had not been andhad not become an unfair labor strike, did the Companywrongfully refuse to reinstate certain returning strikers?THE LABOR ORGANIZATIONS INVOLVEDBetween 1957 and March1964the employees in therelevant unit had been represented by the recognizedbargaining agent,Local 1968,International BrotherhoodofElectricalWorkers,AFL-CIO.Followinganorganization and election campaign which commenced inJanuary 1964, United Electrical,Radio and MachineWorkers of America(UE) was, on or about March 12, 1964,duly certified by the Regional Director as the exclusivecollective-bargaining representative of the employees inthe unit.Both these unions are labor organizations withinthe meaning of Section2(5) of the Act.On the basis of admissions contained in the answer ofthe Respondent I make the following:PRELIMINARYFINDINGS AND CONCLUSIONS1. (a) The Charge in Case 2-CA-9839-2 was filed byAlbertDinges on February 20, 1964, and served byregistered mail upon Respondent on or about February 25,1964.(b) The first amended charge in Case 2-CA-9839-2 wasfiled by Albert Dinges on April 16, 1964, and served byregisteredmail upon Respondent on or about April 20,1964.(c) The charge in Case 2-CA-10081 was filed by UE onJune 18, 1964, and served by registered mail uponRespondent on or about June 22, 1964.(d) The first amended charge in Case 2-CA-10081 wasfiled by UE on July 8, 1964, and served by registered mailupon Respondent on or about July 9, 1964.(e) The second amended charge in Case 2-CA-10081was filed by UE on January 27, 1965, and served byregistered mail upon Respondent on or about January 28,1965.(f)The charge in Case 2-CA-10248-2 was filed by UEon September 21, 1964, and served by registered mailupon Respondent on or about September 22, 1964.(g) The charge in Case 2-CA-10340 was filed by UE onOctober 27, 1964, and served by registered mail uponRespondent on or about October 29, 1964.2. (a) Respondent is, and has been at all times materialherein, a corporation duly organized under, and existing byvirtue of, the laws of the State of Delaware.(b) At all times material herein Respondent hasmaintainedanofficeandplaceofbusiness inMountainville, New York, herein called the Mountainvilleplant where it is, and has been at all times material herein, STAR EXPANSION INDUSTRIES571engaged in the manufacture,sale, and distribution ofhardware fasteners and related products.(c)During1964,a year representative of its annualoperations generally,Respondent,in the course andconduct of its business operations,manufactured, sold,and distributed at its Mountainville plant,products valuedin excess of $1 millionof whichproducts valued in excessof $50,000 were shipped from said plant in interstatecommercedirectlyto Statesof the UnitedStates otherthan the State in which it is located.3.Respondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section2(2), (6), and (7) of the Act.4.UE and Local 1968,InternationalBrotherhood ofElectricalWorkers,AFL-CIO,herein called IBEW, andeach of them,are, and have been at all times materialherein,labor organizations within the meaning of Section2(5) of the Act.5.At all timesmaterial herein,up to on or aboutMarch 12, 1964, RespondentrecognizedIBEW as thecollective-bargaining representative of its production andmaintenance employees at the Mountainville plant.6.TheRespondent dischargedAlbertDinges inDecember 1963.7.All full-time andregular part-time production andmaintenance employees of Respondent,employed at itsMountainvilleplant,exclusiveofofficeclericals,temporary employees,professional employees,executives,guards,watchmen and all supervisors as defined inSection2(11) of the Act,constitute a unit appropriate forthe purpose of collective bargaining within the meaning ofSection 9(b) of the Act.8. In or about.themonthof January 1964 UEcommenced an organizing campaign among Respondent'semployees in the unit described above.9.On oraboutMarch4,1964,amajority of theemployeesin that unit,in a secretelection conductedunder the supervisionof theRegional Director for Region2 of theNational Labor Relations Board,designated andselectedUE astheir representative for the purpose ofcollectivebargaining.withRespondent;on or aboutMarch 12, 1964, saidRegional DirectorcertifiedUE assuch exclusive collective-bargaining representative, and atall times sincethat day, UE, by virtueof Section 9(a) of theAct, hasbeen and is now the exclusive representative ofall the employees in that unit for the purposeof collectivebargaining.10.Onor about March23, 1964,and at various timesthereafter,Respondent engaged in negotiations with UErespecting the wages,hours, and other terms andconditions of employment for the employees in that unit.The matters in issue now will become the subject offurther findings and conclusions.I shall discuss them inthe following order: (1) theDingesdischarge andsubsidiaryquestionsof lawrelated thereto;(2) thevacation pay issue;(3) the so-called anti-UE petitions;(4) the alleged threats to employees for supporting thestrike; (5) thealleged refusal or failure to bargain in goodfaith and its various ramifications which include not onlythose issues discussed separately but also the contractclauses which were the stumblingblocks,the complicatedquestions of law underlyingthe Employer's insistence onthose clauses and the overall generalconduct of theEmployer;(6) the failure to reinstate Radzikowski andDrake;(7) thefailure to reinstate Blanchard,Secor, andBrown;(8) the failure to reinstate Sal Sansone; (9) myconclusion that the June,July, and August 1964 strike wasnotan unfair labor strike and, (10)thematter ofreinstatement of returning strikers.Upon the entire record,consisting of all oral testimonyand documentary evidence,on the basis of my carefulobservations of all the witnesses,their demeanor on thewitness stand, the manner in which they gave theirtestimony,the overall impressions they made upon meduring the time they gave their testimony, and aftercarefully considering all the briefs, I hereby make thefollowing:I.FINDINGS AND CONCLUSIONS AS TO ALL MATTERS INISSUEA. The Discharge of Albert DingesOn February 20, 1964, Albert E.Dingesfileda chargeagainstStarallegingthatitdischargedhim onDecember5, 1963,because of his "activity and support ofUnited Electrical and Radio MachineWorkers of America(UE)."On April 16, 1964,he filed an amended chargealleging that he was discharged"because of his militantactivityrendered on behalf of a labor organization." At thehearing he identified this "labor organization" as UE.Despite the fact thatUE isthe labor organizationto whichDinges twice referred as the Union on whosebehalf he hadacted,the complaintrefers not to UE butto IBEW. Italleges, "Respondentdischarged and thereafterfailed andrefused to reinstate Albert Dinges...because saidemployee engaged in lawful protected activities inconnectionwith his duties as shopsteward for IBEW."[Emphasis supplied.] The evidence embraces activitiesboth on behalfof IBEWand on behalfof UEand portraysthe transition of Dinges' loyalty from IBEW to UE.Respondent admits it discharged Dinges and hasrefused toofferhim reinstatement but denies that itdischarged him for the reasons set forth in the complaint.Itallegesseveralaffirmativedefenses:(1) that thecollective-bargaining agreement in effect at the time of thedischarge providedthata discharge claimed to be "not forjust cause" had tobe arbitrated, that an arbitration wasconducted and that the arbitrator ruled that "thedischarge was for just cause";(2) thatUE, though not apartyto the collective-bargaining agreement in effectwhen Dinges was discharged,claimed the right to conductthe arbitration proceeding on hisbehalf,that while IBEWrefused tograntUE thatright it"offered tocall anywitnesses, ask any questions,and submit any memorandathatUE might wishto present"but that UE and Dingesrefused thisoffer,all of which was followed by amotion inan action broughtin the UnitedStatesDistrict Court,Southern Districtof New York,to enjoin the arbitration,which motion was denied, and the subsequentrendition bythe arbitrator of his awardsustainingthe discharge,without any application thereafter by Dinges for areopening of the arbitration hearing;(3) that the GeneralCounsel had dismissed an unfair labor practice chargeagainst Star for violationof theAct in refusing to arbitratethe dischargewithUE instead of with IBEW; (4) that thetime lapse between thefiling ofthe charges, the filing ofthesecondamended complaint following the firstamended complaint,and the failureto include the chargein the original complaint was such a lack of "reasonabledispatch"as to constitute a violationof Section6(a) of theAdministrativeProcedure Act, 5 USC 1005(a).I shall discuss these defenses in inverse order.The defensebased on Section6(a) ofthe AdministrativeProcedureAct is rejectednot only on the law(W.C. Nabors 572DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany,134 NLRB 1078, 1079, fn. 3) but also on thefacts.The Dinges claim was only one incident in a longseries of incidents involving the Respondent with whichthe General Counsel was occupied. It cannot be said that itwas not appropriate administrative practice for theGeneral Counsel to defer precipitate action on this chargein the original complaint or ultimately to consolidate itwith all the other charges for determination in a singlehearing.Next is the U.S. District Court action. It is alleged thatfollowing the rejection of the IBEW offer to have Dinges'case channeled through its attorney, Dinges and his lawyerleft the hearing and advised the arbitrator that an actionwould be brought for a determination that UE had theexclusive right.to represent Dinges in the arbitration. UEthen brought the action in the district court and moved fora temporary injunction restraining the arbitration. Thisapplicationwas denied essentially on the ground thatarbitration is a matter of contract and, in view of the factthat the discharge was to be arbitrated under a contractbetween IBEW and the Employer, UE, not being a party tothat contract, was not entitled to relief. This order was notappealed and the time to appeal therefrom has expired. Norequest was made to the arbitrator to reopen the hearing orto receive additional testimony.The order denying the application for temporaryinjunction is notres judicator.Montogomery Building &Construction Trades Council v. Ledbetter Erection Co., 344U.S. 178. At best, it was concerned only with theconflicting claims of UE and IBEW and was anintermediate step in the lawsuit. The result might havebeen different if, following the arbitration award, Star hadmade a motion for summary judgment or had brought aseparate action under Section301 LMRAor a summarymotion under Title 9, U.S.C. to confirm the arbitrator'saward and had had judgment entered on it. None of theseprocedureswas followed. The defense based on theproceedings in the district court is rejected.The Respondent alleged also that UE's charge that Starhad violated the Act by refusing to arbitrate the Dingesdischarge with UE instead of IBEW was dismissed by theGeneral Counsel. The issue, as I seeit, isnot whether Starwrongfully refused to arbitrate with UE. As the DistrictJudge correctly stated in denying the motion for atemporary injunction, arbitration is mandatory only wherethere is a contract between parties providing for it. UE hadno such contract with the Respondent and it could notcompel the Respondent to engage in any arbitration withit.Consequently,it is irrelevant that the General Counseldismissed UE's charge that the Respondent wrongfullyhad refused to arbitrate the Dinges discharge with UE.Respondent's primary affirmative defense that theDinges discharge has been arbitrated, that an award hasbeen rendered in that arbitration,and that the award is tothe effect that the discharge was for just cause presents amore difficult problem.It is well established, as far as theNational Labor Relations Board is concerned, buttressedby suchcases asTextileWorkers Union v. Lincoln Mills,353 U.S. 448;Goodall-Sanford, Inc. v. United TextileWorkers of America,353 U.S. 550;General Electric Co. v.Local 205, UE,353 U.S. 547; andRepublic Steel Corp. v.Maddox,379 U.S. 650, that when an arbitration award hasbeen rendered and the proceedings were fair, just, regular,and not at odds with the Act, the Board will not go behindthat award to reexamine the facts but will allow it to stand.SpielbergManufacturing Company,112NLRB 1080;International Harvester Company,138 NLRB 923, 927;affirmedsub nom. Thomas Ramsey v. N.L.R.B.,327 F.2d784 (C.A. 7).Republic Steel v. Maddox,379 U.S. 650, 652, points,however, to an exception to the rule:As a general rule in cases to which federal lawapplies, federal labor policy requires that individualemployees wishing to assert contract grievances mustattemptuse of the contract grievance procedureagreed upon by employer and union as the mode ofredress. If the union refuses to press or onlyperfunctorilypressestheindividual'sclaim,differences may arise as to the forms of redress thenavailable.SeeHumphrey v. Moore,375 U.S. 335;Labor Board v. Miranda Fuel Co.,326 F.2d 172.The authorities make clear that while an arbitrator'saward ordinarily will not be disturbed by the Board, it is byno means unassailable.Monsanto Chemical Company, 130NLRB 1097;Raytheon Company,140NLRB 883;N.L.R.B. v. Walt Disney Productions,146 F.2d 44 (C.A. 9),cert. denied 324 U.S.877. Republic Steel v. Maddox,379U.S. 650, above, which Mr. Justice Black in a blisteringdissent denounced as depriving a member of a union of thehistoric right to have his claim adjudicated before a courtand jury, recognizes that"if the union refuses to press oronlyperfunctorilypressestheindividual'sclaim,differencesmay arise as to the forms of redress thenavailable."It is correct that the contract which governed theworking conditions and terms of employment in theRespondent's plant provided for arbitration of grievances,including one resulting from a discharge.It is true alsothat Dinges was discharged prior to its expiration and thatunderRepublic Steeland even underRamseywhere thecollective-bargaining agreement, ashere,had expired theunion, IBEW here, presumptively was the party entitled todemand and have arbitration, and that ordinarily theresulting award would be binding and final.The facts in our case dictate a contrary result. In thefirst place, the IBEW contract with the Employer gives adischarged employee the right to file the grievance[section XIX (a)]. The grievance proceduredistinguishesdisputes,differences,andgrievancesbetween anemployer and the Company from disputes, differences,and grievances between the union and the Company[section XXII (a)(2), (c)]. In making this observation, I donot overlook (D) of section XXII, which provides that"either the Union or the Company may institute sucharbitrationproceedings. . ."because the precedingparagraph (C) vests in the employee a right to arbitrationdistinguished from that of the Union. Despitere Soto, 7N.Y. 2d 397, andParker v. Boroch, 5 N.Y.2d 156, relied onby Respondent,Iam notconvinced that the employeewould not have been entitled independently to instituteand participate in the arbitration proceeding.Pattenge v.Wagner Iron Works,275 Wis. 495, 82 N.W. 2d 172;Clarkv.Hein-Werner,8 Wis. 2d 397, 99 N.W. 2d 132;HughesTool Company,56 NLRB 981, 982, 983;U.S.AutomaticCorporation, 57NLRB 124, 135; and see Section 9(a)LMRA. InParkerthe agreement precluded intervention bythe employee and inSoto,as was noted by Judge Froesselin his dissent, the agreement was not before the court. Asa matter of fact,ifDinges had not tried to have his claimarbitrated someone might have suggested that he hadfailed to exhaust his remedies under the contract. In anyevent, as has been emphasized so often,in unfair laborpractice cases involving interstate commerce, it is thenational labor policy and not state law which is controlling, STAR EXPANSION INDUSTRIES573Textile Workers v. Lincoln Mills,353 U.S. 448. "The Boardis empowered ... to prevent any person from engaging inany unfair labor practice ... affecting commerce [which]power shall not be affected by any other means ofadjustment or prevention that has or may be establishedby agreement, law or otherwise ...." Section 10(a),LMRA. The question thusremainingis only whether theBoard should exercise this power in this case.Under the conditionsexistingat the time of thearbitration, itwas patently improbable that the IBEWcould diligently and faithfully prosecute Dinges' claim ofwrongful discharge. For a long time prior thereto, he hadbeen at odds with it andits businessagent who appeared,purportedly on his behalf, before the arbitrator. As amatter of fact, Dinges had filed charges within the IBEWagainst him.The handling of the grievance arising out ofhisdischargeand his legal representation in anyproceedings concerned with that discharge became thesubject of a bitter dispute between him and the IBEWattorney. This involved not only claims by Dinges that thisattorney was not representing him adequately, but alsothat he could not represent him faithfully because Dingeswas the leader of themovementto have UE replace IBEWas thebargainingagent for Respondent's employees. Thiswas aggravated to the extent that, during the electioncampaign, the IBEW publicized a letter sent to Dinges byitsattorneymaligningDingesinconnectionwith hisactivitiesagainst IBEW and on behalf of UE. Theexchange of correspondence was so bitter that under nostretch of theimaginationcould it be expected that theIBEW attorney would make an adequate and effectivepresentationofDinges' side of thecasebefore thearbitrator. If an employee "is friendly to a rival union orpart of an insurgent faction inthe bargainingunion, hemay well be wary of a union-controlledgrievanceprocedure."Note, Federal Protection of Individual RightsUnder Labor Contracts,73 Yale L.J. (1964) p. 1215. Theruling inRamsey v. N.L.R.B.,327 F.2d 784 (C.A. 7),"There is no statutoryor constitutionalrightof anemployee to bepresent at anarbitrationhearing" is notabsolute. The court hastened to add, "It appears that theCompany fully and adequately defendedpetitioner'spositionat the hearing." (p. 788.) See alsoCox, RightsUnder a Labor Agreement,69Harvard L.Rev. 601,particularly630etseq.(1956) and Judge Froessel'sdissentingopinion inre Soto,7 N.Y. 2d 397 at 400, withVan Voorhis J. concurring. And seeRoadway Express,Inc., 145NLRB 513, 514, 515.The arbitrator was duly informed by Dinges, in atelegram dated February 7, 1964, of his objections to beingrepresented by the IBEW attorney and his reasonstherefor. These included not only the matters concernedwith the divergentinterestsof IBEW and UE, but alsoclaimeddefectiveproceedingswithin the grievanceprocedure and lack of consultation between Dinges andthe IBEW lawyer. The arbitrator replied to the effect thathe had been appointed by the New York State Board ofMediation after a request by the Employer and the IBEW,and that hewas in noposition to interfere in the affairs ofeither the Employer or the Union or to suggest to either ofthem the identity of their representatives. In short, he tooktheposition that he was concerned only with thearbitration of a dispute between IBEW and the Employerand was not concerned with the fact that Dinges was thereal partyin interest.Prior to the writing of that letter toDinges, the Respondent's attorney had telegraphed thearbitrator demanding that the arbitration proceed "at firstavailable date."The arbitrator convened his hearing on March 23, 1964.Dinges and his own attorney (not the IBEW attorney)appeared there. Present also were the IBEW attorney andrepresentatives of the Employer. Dinges stated that he didnot wish to be represented by the IBEW attorney but onlyby his own attorney. The IBEW attorney offered to allowDinges the opportunity to call witnesses on his behalf butrestricted this offer to the condition that whateverquestionswere asked of the witnesses and whateversubmissions were made on behalf of Dinges were to bechanneled through him, the IBEW attorney. He refused toyield to Dinges' attorney the presentation of the arbitrationcase.WhileDinges'attorneymade clear that hedemanded to be recognized as such in the presentation ofthe grievance, he demanded also that UE be recognized asthe prosecutor of the grievance,giving ashis reason UE'sstatus asexclusive bargainingagentfor the employees atthattime.The employer's attorney opposed anysubstitution of UE for IBEW in the proceeding. Thearbitrator ruled that he had no authority to substitute UEfor IBEW, or to substitute Dinges' personal attorney forthe attorney selected by and representing IBEW. Dingesand his attorney then left and the hearing proceeded intheir absence. All this was set forth in a letter datedMarch 27, 1964, which the arbitrator wrote to all theattorneys concerned. In it he stated further that he woulddefer completion of his award for a reasonable periodwithina maximumof 30 days because of his understandingthat Dinges' attorney intended to take court action withrespect to the arbitration.The arbitrator made his award on or about April 28,1964. It appears from it that he had before him andconsidered only the Employer's alleged reasons for thedischarge and held thatDinges' actionsin certain respectsset forthin detail inthe awardconstituted a violation of the parties' agreement andthat his discharge was forjust cause. I do not believethat the Employer's actionin discharging Mr. Dingesconstituted a breach of the agreement or that theUnion suffered any damages by reason of Mr. Dinges'"discharge."Clearly, from its face, the arbitrator failed to give anyconsideration at all to whether the Employer's allegedreasons were pretextual only and whether the real reasonwas because of his protectedunionactivities. Clearly, hisonly concern was whether the discharge was a breach ofthe contract with IBEW. Clearly he held only that theUnion suffered no damages by reason of the discharge.Both Dinges' rights and the public interest, with which theBoard is concerned, were ignored completely and were notadjudicated.Consequentlyit isnecessaryto examinethe facts anddecidede novowhether the Respondent should be held tohave discharged Dinges because he engagedin unionactivities which were protected under the Act.YoungstownCartage Company, 146NLRB 305.At the threshold we are met with an objection that thecomplaintis atcomplete variance with the charges. Boththe charge and the amended charge, supplemented byDinges' testimony, alleged that he had been dischargedbecause of his activitieson behalf of UE.The complaint,on the other hand, alleged that the discharge was becauseof his activitieson behalf of IBEW. N.L.R.B. v. FantMilling Co.,360 U.S. 301, followingNational Licorice Co.v.N.L.R.B.,309 U.S. 350, was concerned with thecomplaint's expansionof a charge as filed to the end thatcertain actionsof the employer, which occurredafterthefiling of the charge, were presented'for adjudication by the 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard.Quoting fromNationalLicorice,the Court,inf antMilling,said:"It is unnecessary for us to consider now how farthe statutory requirement of a charge as a conditionprecedent to a complaint excludes from thesubsequent proceedings matters existing when thecharge was filed,but not included in it. Whateverrestrictions the requirements of a charge may bethought to place upon subsequent proceedings by theBoard,we can find no warrant in the language orpurposes of theAct forsaying that it precludes theBoard from dealing adequately with unfair laborpracticeswhichare related to those alleged in thecharge andwhichgrow out of them while theproceeding is pending before the Board." [pp. 306,307]What has been said is not to imply that the Boardis, in the wordsof the Court of Appeals,to be left"carte blancheto expand the charge as they mightplease, or to ignore it altogether." 258 F.2d at 856.[p. 309]Here also it is unnecessary to reach the point notreached by the Supreme Court inFantandNationalLicorice.Although Dinges did testify that when he filed hisamended charge he was referringto UE,the charge itselfmade no referenceto UE butalleged only that he had beendischarged because of "his militant activity rendered onbehalf of a labor organization,"not otherwise identified.The Charging Partyisnot to be expectedto be fullyfamiliar with the law governing unfair labor practices noris theGeneralCounsel to be restricted in his investigationand his formulation of the complaint based on thatinvestigation when the charge itself does not limit him toUE but refersonly to an unidentified labor organization.Therefore,it is my ruling that the complaint is not at fatalvariance with the charge.The Respondent did not rely solely on the legal defensesdiscussed above. Its attorney, in response to a request fora stipulation to that effect, said:The issue is whether the discharge wasdiscriminatory, and that depends upon the showingmadeby the GeneralCounsel in his directcase. Andwe would rely upon the record as to that as well as thearbitration proceeding.It is necessary, therefore,to determine whether thealmost totally unrebuttedprima faciecase is sufficient tosupport a finding of an unfair labor practice dischargebecause of Dinges' activity on behalfof IBEW.Was Star'sconduct motivated by union animus or did it interfere withDinges' exercise of rights under Section 7 or discriminateagainst him asanIBEWmember or stewardto discouragehis or any other employee's membership in or activities onbehalfofIBEW?The only evidence which hasbeen offered in support ofsuch a finding is Dinges'testimony and a communicationfrom the New YorkState Industrial Commission. He wasdischarged on December5, 1964.In August 1963, havingbecome dissatisfied with the manner inwhich the IBEWbusiness agent had handled a grievance,he sought toenlist union officials employed in the shop against both theCompany andIBEW and told themthere "couldbe firingsover this."Thereis no evidencethe Company knew ofthis.He settled,satisfactorily,a seniority grievance inAugust 1963.He settled,satisfactorily,an inequitygrievance in September1963.He disagreed with thebusiness agent'shandling of a step increase grievancearising out of a change in minimumpay but theagent'saction seems to have been reasonable.He, together withanother steward,in November 1963, settled satisfactorily a"working boss" grievance but, after the settlement,something else came up and this is discussed at greaterlength below.These incidents and his 6 or 7 years ofservice as chief steward for IBEW constitute the onlyevidence of his activities on behalf of IBEW.His otheractivities were politicalwithinIBEW and, later,on behalfofUEagainst IBEW.There is no evidence that theCompany at the time of the discharge knew anything abouthis troubles with IBEW or his support of UE. (The theoryof the case as a whole is largely that Respondent wasfriendlyto IBEW,the union mentioned in the Dinges partof the complaint.)The decision to discharge him (his checkwas ready)must have been made before a meeting hedemanded to discuss a holiday pay grievance. (The holidaypay was a gratuitousact of the CompanyfollowingPresident Kennedy's assassination and not required by thecontract.)There is no evidence or contention(not resolvedby the General Counsel in favor of the Company)that anyother IBEW steward or member ever was discharged ordisciplined.There is not a scintilla of evidence that theRespondent bore any union animus.I disregard those portions of Dinges'testimony referringto his dissatisfactionwith IBEW's handling and settling ofgrievances,hisconductwithin the IBEW,and thecommunication from theNew YorkState IndustrialCommission.None of these is sufficient to bring this casewithin either the rule ofN.L.R.B. v. Draper,Corp.,145F.2d 199 (C.A. 4) orthatofN.L.R.B. v. Nu-Car Carriers,Inc.,189 F.2d 756 (C.A. 3),and casesfollowing. They areat variance also with the complaint.The communicationfrom the New York State Industrial Commission gives, asthe Employer's reason for the discharge, the commissionbyDinges of "certain union activities that weredetrimental to his interests."Thisisonly secondaryevidence and, at best,only a State employee's version ofwhat the Employer had said. Respondent'sattorneysuggests correctly that,even if considered, there is noindicationwhether the activitiesmentionedwereprotected or not.There is some similarity between Dinges'version of theEmployer's alleged reasons for the discharge and that ofthe Employer.Dinges, in his testimony,said that at the time he wasdischarged he was told that he"was talking strike ... wastellingworkers to slow down ... (and he "understood"that it)was discriminating against colored people." Hetestified that Respondent's personnel manager refused togive him further facts concerning these charges againsthim, that he had never heard of any investigation made bythe Companyconcerning these alleged activities on hispart,that he had never been given warning concerning anyof them, that he had never told any workers to slow down,that he had never discriminated against Negro workers inhis union representation activities.The incident which followed the"working boss"grievance(deferred above for discussion here)came aboutafter the grievance talk was settled satisfactorily andterminated.Andy Chessman,the steward who hadaccompanied Dinges, and the general foreman had gotteninto an argument (probably personal) during which thelatter is alleged to have said to him,"As long as you aremaking this personal,I'm personally going out to get you."At this point Dinges interrupted and said, "Just don'tinclude Andy Chessman, include myself." Following this,it is alleged,the personnel manager said,"This can bearranged."Iam not at all influencedby thisbecause, STAR EXPANSION INDUSTRIES575followingmy continuous observationof thepersonnelmanager both on andoff thewitness stand during andthroughout26 hearingdays, I am convinced that,separatelyand apartfrom the fact thatthe alleged remarkswere made in the context of a personal argument betweentheothersteward(who, incidentally,neverwasdischarged)and the general foreman,afterthe grievancefor whichthe meetinghad been called had been settledand closed,the personnel manager's remark,"This can bearranged," (even if made)was nothing more than a quipand shouldnot be regarded as a threatto discharge for"not doingwork"or for union activities.Thisleaves only Dinges' long serviceas chiefsteward,hisactivitiesinthe settlement of grievances, hisuneventful work record, and his categorical denials of thealleged reasonsfor thedischarge.Is the condition of therecord such that,in view of Dinges'denials ofthe conducthe says the Employerassignedas thereasons for hisdischarge, the duty of going forward with the evidencefurther than it did and presenting evidence in support ofthe alleged reasons givenfor the discharge fell upon theRespondent? The Respondent did not go forward exceptto deny that therewas talk about firingand to show thatChessman never was even disciplined.Must the decisionthereforego against it? I am not so persuaded.Even iftherewas adutyto goforward toa degree greaterthan thattowhich theRespondent went we still are required todeterminewhether, despite suchfailure to goforward,there is a "preponderanceof ... testimony (to support afindingthat theRespondent)has engaged in (the)unfairlabor practice"alleged in the complaint.Giving all theevidence herepresentedeveryfair intendment, I amunableto find,regardless of what the true motives for thedischargemight have been,that Respondent (asalleged inthe complaint,by which I am bound),interfered with ordiscriminated against Dingesas an IBEWmember orstewardor dischargedhim to discouragehis or any otheremployee'smembershipin IBEW(Northeastern IndianaBuilding andConstructionTrades Council [CentiliureVillage Apts.] v. N.L.R.B.,352 F.2d 696, (C.A.D.C.)). Hisown testimonyshows that during all the years he was chiefsteward his activities as such wererespectedand there isno suggestionthat the Company ever was opposed to hisunion activitiesor to IBEW, or ever hindered them.Moreover,during all this time no chargeprior to theDinges charge had been filed with the Board againstRespondent.I am not unmindfulthat it could be arguedthat an employer's discharge of anemployeefor "talkingstrike" couldbe a violationof Section 7 but thisargumentis ofno avail because a strike might beunprotected withinthe rule ofDraper,145 F.2d 199, and certainly would havebeen a violation of the "no-strike"clause of the contract ineffect.Theperse implicationsofN.L.R.B. v. Burnup &Sims,Inc.,379 U.S. 21,do not come intoplay herebecauseof Dinges'longtimerespectedunionactivity and the lackof IBEWanimus. Paragraphs6 and 7 andparagraphs 22,23, and 25 of the secondconsolidated amended complaint,insofar asthey are concernedwith Dinges,should bedismissedfor lackof substantial evidence in support of thecharge as therein alleged.B.The Vacation IssueDuring the hearing the language of the complaint wasamended to allege that"since on or about July 16, 1964,Respondent has failed and refused to grant vacation pay tovarious of its striking employees,whose right thereto hadaccrued prior to the(June 2, 1964)strike ... under theterms and conditions of employment then prevailing. . ."and a number of employees were added to the schedulewhich had been attached.Thereisno need to list theemployees involved because it has been agreed that theycan be referred to in a general ruling if the order goesagainst the Respondent.The Respondent admits thatemployees who joined the June, July, and August 1964strike were denied vacation pay but denies that they areentitled to any relief.It has taken the same position in aNew YorkState Supreme Court action which had beenbrought on their behalf for the recovery of vacation pay.It appears from the record that employees who did notjoin the strike and otherwise were qualified for vacationpay under the contract between the Company and theIBEW did receive vacation pay. This procedure wasadopted voluntarily by the Company even though thecontract with IBEW had expired on March 11,1964, and anew contract withUE, thenewly certified bargainingagent,had not been consummated.As a matter of fact, atthe April 28, 1964,negotiating meeting, the Company said"We are still operating under the economic conditions ofthe old I.B.E.W. contract."Thata civil action is pending in the New York StateSupreme Court for the recovery of these vacation benefitsand that a direction that they be paid in this proceeding ineffectmay result in the enforcement of a contractualobligation is irrelevant if it be found in this proceeding thatthe denial of vacation pay constituted an unfair laborpractice.InLocal 174, Teamsters v. Lucas Flour Co.,369U.S. 95,101, footnote 9, the SupremeCourt said:It is, of course, true that conduct which is a violationof a contractual obilgation may also be conductconstituting an unfair labor practice,and what hasbeen said is not to imply that enforcement by a courtof a contract obligation affects the jurisdiction of theN.L.R.B.to remedy unfair labor practices, as such.The only reason for denying vacation pay to theemployees involved was attributed by the Respondent totheirhavingbeen out on strike. The Respondentspecifically agreed that any employees who remained atwork "until the plant closed for vacation on July17, 1964... (were) eligible for vacation pay." Thus, it regarded itsobligation to give vacation pay as surviving the expirationof the contract. As noted before,itso stated at anegotiating session.Section XVof the expired contractwas concerned with vacations. It defined the "vacationyear"as being the period startingJuly 1and endingJune 30, inclusive.This provision, since it provided for avacation year ending more than 3-1/2 months after thetermination date of the contract,must be regarded asevidence of the intention of the parties that the right tovacations was to survive its expiration. Whether that bethe case or whether vacation rights are to be regarded as aform of deferred compensation,it seems clear to me thatemployees who qualified in the manner provided in sectionXV for vacationsacquired vested rights thereto whichcould not be divested merely because they engaged in astrike on June 2, 1964.Without getting into the overallquestion of the rights of an individual under an employer-union collective-bargaining agreement (see references tothis in the portion of this Decision concerned with thedischargeof AlbertDinges,Summers,37 N.Y.U.L. Rev.362;note,73Yale L.Journal,1215, andCox,69 HarvardL. Rev. 601),the individual employees at the very leastwere third party beneficiaries. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis vacation issue seems to be squarely within the ruleofGreat Dane Trailers, Inc.,150 NLRB 438. There theBoard held,after finding facts similar to those here, that"Any striker who had not yet been permanently replacedwas entitled,as anemployee under Section 2(3) of the Act,to be treated in the same fashion as other employees. Andeven those strikers who had been permanently replacedbefore the date of payment of vacation benefits wereentitled to a pro-rata share . . ." of vacation pay.In our case, although the vacation year ended June 30,1964, the contract provided, "Vacation pay will becomputed on the basis of the straight time hourly rate ineffect on June First." The strike did not start until June 2.Respondent refers to the vacation clause and points outthat it provides that"An employee who quits or isdischarged for cause shall not be entitled to any vacationpay." Its interpretation of the clause,although I disagreewith it,appears to have been sincere. This was made clearfrom theante litam motamposition taken as early asApril 9, 1964.Itwas consistent in this interpretationbecause strikers who returned to work prior to the end ofthe strike also were denied vacation pay. Since the strikedid notstart untilJune 2, 1964, I do not perceive how theargument that some had been permanently replaced andthereby became ineligible for vacation pay can be valid.Even if there could have been a permanent replacement asearly as June 2, the first day of the strike, obviously therehad been none on June 1, the date specified in the contractas the basis for computation of vacation pay. Moreover,under the Board's ruling inGreat Dane,even strikerspermanently replaced were entitled to receive a pro ratashare of vacation pay. An employee who strikes, whetheror not he is permanently replaced is not an employee "whoquits or is discharged for cause." For that reason thequoted portion from the vacation clause of the contract isinapplicable.Respondent argues also that the expired contract"contemplated that employees would be actively at workat vacation time unless the employer had laid them off forlack of work." I do not find any such provision in thevacation clause but the Company did make this assertionas early as April 9, 1964. Although a portion of the clausedoes refer to "laid off" employees, that does not require usto imply and read into the contract that employees actuallymust be employed at vacation time. The provisionconcerned with laid-off employees is a plus provision forthe benefit of such employees. It provides specifically forthe payment of vacation pay to them within the scheduleset up in the clause and when such payment shall bemade.Respondent argues further that, since the expiredcontract contained a no-strike clause which would havemade a strike unlawful,subjecting the strikers todischarge,the strikers in effect broke the contract andwere not entitled to receive vacation pay. The expiredcontract is not susceptible to such a construction. By itsvery terms the vacation clause survived its expiration. Theno-strike clause in combination with the vacation clauseand all other clauses of the contract did not result in suchan entire contract as to make it indivisible as far asvacationswere concerned.To the extent that anyindividual employee earned vacation credits by working,there was substantial performance of his obligations underthe contract, both during the time it was in effect and afteritsexpiration. It seems fallacious to argue that if thecontract had continued in effect, a striking employee couldhave been discharged when the circumstances were suchthat the contract no longer was in effect. Moreover, even ifithad been in effect and an employee became subject todischargeforstriking,no employee actually wasdischargedin this context.Since the only reason for denying the employeesinvolved vacation benefits was that they had gone out onstrike, Respondent did violate Section 8(a)(1) and (3) of theAct for the reason stated by the Trial Examiner at 442 inhis decision in theGreat Danecase.Although the General Counsel contends also for afinding of violation of Section 8(a)(5), I am unable toconclude from the facts of this case that the Employer didin fact violate that section by the position it took on thevacation issue.The matter of these vacations wasdiscussed during the negotiations.The Employerlistenedto the discussion,gave it consideration,and later informedtheUnion's representatives that it had concludedthat striking employees were not entitled,according to itsinterpretation of the contract to receive vacation pay. This,I emphasize,was not a new position but a reaffirmation ofits earlier position. I am unable to find that there was arefusal to bargain as to vacation pay or that the Employerdid not bargain in good faith with respect to it. Everydifference as to the legal interpretation of a contract,particularly a difference apparently sincere, should not beregarded as a basis for a finding of violation of Section8(a)(5) of the Act. For the same reason I preceive no basisfor a finding that the Company's action with respect tovacationpaywas undertaken for the purpose ofundermining UE. It cannot be considered in the overallconsideration of whether there was good-faith bargainingduring the negotiating sessions. I have no doubt that itsposition would have been the same if the Union had beenIBEW. Nor may the denial of vacation pay be regarded asconverting what started as an economic strike into anunfair labor strike. The result might have been differenthad the Union offered unequivocally to terminate thestrike if the Employer changed its position and agreed togive the employees their vacation pay and the Employerthen rejected his offer, causing the strike to be prolongedthereby. This the Union never did. It always coupled thatissue into the other issues.C. The AllegedPreelection Interrogation and ThreatsParagraphs 10 and 11 of the complaint allege that, attimes inJanuary and during the months of JanuarythroughMarch 1964, Respondent's personnel managerand a supervisor interrogated its employees concerningtheirUE membership,activities,and sympathies andthreatened plant closing, discharge, and other reprisals forUE membership and support. These allegations are deniedby theRespondent which pleads as well that prosecutionisbarred by the 6-month statute of limitations containedin the proviso of Section 10(b) of the Act.The General Counsel opposes the plea in bar on thebasis ofSam Klain and Sons,127 NLRB 776. In theKlaincase a broad interpretation was given to the language,"and by other acts and statements."The Board used it asjustifying consideration of events not specifically allegedin a charge filed "within a few days after the time" theyhappened. The first amended charge here was filedApril 16,1964, in Case 2-CA-9839-2. This uses the words,"and by other acts the above-named employer hasinterfered, restricted and coerced its said employee."These words are not used as they were used inKlain.They referto "its said employee," meaning Dinges and no STAR EXPANSION INDUSTRIES577other employee. The General Counsel then cites thewording of a charge filed in Case 2-CA-10081 on June 18,1964, also timely if effective, "It (the Company) alsoengaged in a campaign of threats and intimidation prior toand after the strike." The linking of this alleged campaignof threats and intimidation to the strike which did notoccur until June 2, 1964, seems to be stretching too farwhen it is sought to embrace within it alleged conductduring an organization campaign prior to an election heldMarch 4, 1964. While the reliance onKlainis rather thin Ifind it unnecessary to rule specifically whether the statuteof limitations should be held to bar consideration of thesetwo paragraphs of the complaint. It is desirable that I passon their merits because the General Counsel relies onthem not only as the basis for an independent charge butalso as background for the overall charge of lack of good-faith bargaining during the contract negotiations followingthe certification.Of great significance, both in the consideration of thesecharges and in the consideration of the bad-faithbargaining charges, is the obviously traumatic experienceof the Respondent when suddenly, after 6 years ofapparently cordial relations with IBEW, a different union,UE, appeared on the scene and sought to represent itsemployees as their bargaining agent.Somewhat more thancasual or idle curiosity about the new union, provided thatit does not lead to clearly positive violations of the rights ofemployees under Section 7 of the Act, should be expected.In support of these allegations the General Counselrelies on alleged remarks to Annette Santiamagro, VincentBellucci, Herb Brown, and Virginia Howard.Santimagro's testimony is about two incidents. She says(1) that on January 3, 1964, the personnel manager askedher whether she had seen UE cards and if she knew whowas passing them out, and (2) that about a week later, afterhe told her there was no job opening for her father, he said(a) that he knew UE business was going on in the plant andwho was involved in it, (b) that a lot of people were going tobe hurt and fired, and (c) if she was involved she shouldwatch her step "as a warning." She says that theseconversations arose in connection with her desire that herfather be employed at the plant to ease the transportationproblem of her sister and herself. While not of decisiveimportance, the record shows that, although she suggestedthat this potential hiring was something new that came upin January 1964, her father actually had signed anapplication for employment at the same time that she andher sister had filed their applications, August 5, 1963.Within a day oratmosta very few days after the January1964 meetings she gave a Board agent statements of thealleged conversations. (They were dated January 12 and14, 1964.) Her version of the conversations must have beenconditioned by her resentment of or her disappointmentwith the fact that her father was not hired. She testifiedalso that sometime during the spring, about 2 weeks beforethe election, she was approached by her supervisor (whosename she did not even know), and that, aftercomplimenting her on her work, he asked her whether shewas still with IBEW, saying that he really did not care andthat he was just curious. She told him that she did not wantto have anything to do with either union. This last incidentwas not the subject of an immediate statement orcommunication to the Board. It was communicated by herto the General Counsel's attorney during his preparation ofthe case, only a few days before she testified. This failureto report the new interrogation seems notable consideringthe timing of her prior reports and that she had attendedmany union meetings and the UE campaign had becomevery active after it is alleged to have occurred. She wasnever disciplined or discharged and seems to haveterminated her employment voluntarily.The personnel manager denied interrogating her aboutUE activities and warning her of any reprisals. At best, herconversation with her supervisor,if actually there was one,suggests that it was a friendly interchange of pleasantries.To the extent that the personnel manager's version of theconversation contradicts hers, I accept his. I haveconcluded that the rest of her testimony as to interrogation -and threats is not to be credited.The testimony given by Bellucci is to the effect that thepersonnel manager,when interrogating him, referred tothe "rebel union."In the same breath that he so quotedthe personnel manager he said,"Well, I couldn'tgive youword for word, but just a supposition." This "supposition"was based on the fact that he had "UE in mind (because)they were the ones that were petitioning." The personnelmanager denies making this sort of inquiry of Bellucci. Heaffirmatively states that, having been surprised by the UEpetition, he inquired of Bellucci (and also of Brown abovementioned and other employees) whether they had heardanything about it. A strong effortismadeby the GeneralCounsel to discredit his versions of the conversations bypointing to inconsistencies or contradictions in histestimony with the contents of the statement given by himto a Board agent. An argument could be made that thereare some inconsistencies or contradictions. However,considering the circumstances under which that statementwas taken down by the Board agent (it was written in'longhand in a rambling fashion), itsex partenature, andbearing in mind as I have said before (see p. 10 hereof) thatlaymen are not so familiar with the niceties of labor law asto understand fully the broad spectrum of inferenceswhich may be drawn from words lightly used in documentsnot subjected to painstaking analysis at the time of theirexecution, we should not be quick to condemn testimonyasfalsedustbecausesomecontradictionsandinconsistencies may be argued after searching analysis.We are all aware of the fact thatsomevery experiencedlawyers, hearing examiners,judges, and others write andrewrite even single sentences anywhere from two to adozen or more times to make sure that they set forth whatis intended to be set forth.To the extent that there were interrogations I view themas a normal reaction of a personnel manager to the suddenadvent of UE on the scene and his desire to ascertainwhether in fact there was genuine and sufficient interest ofthe employees on behalf of UE as opposed to IBEW, thethen recognized bargaining agent.Blue Flash Express, Inc.,109 NLRB 591, 592.There remains the alleged threat, about 2 days beforethe election, that the plant would be closed down or movedand that everyone would be out of a job. This is found in`Virginia Howard's testimony. The context in which thisalleged threat was made was a discussion with her byLoalbo, a minor supervisor, about an argument that shehad had with another employee concerning the respectivecampaignsof IBEW and UE. Loalbo did whatever anysupervisor would be expected to do. He tried to get her andthe other employee to compose their differences. It wasduring this effort that Loalbo said, according to Howard,that people in the plant were getting themselves intotrouble because the owner "could" close the plant or moveit.(She subsequently changed the word "could" to"would.") She admitted that Loalbo also said that the 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employeehad the "rightto feel the way she felt andthat(she, Howard)had a rightto feel the way (she) felt."Loalbo denied that he hadsaid anything about closingthe plant.He supportedthe unlikelihood of any suchremark byshowingthathehadneverhad anyconversationswith the plant's owner about union mattersor with any officialsabout thepossibility of theplant beingclosed.If plant closing actually was discussed in theconversation,the actual nature ofthisdiscussion andwhether infact it was threatening or coercive underSection7 of the Act is greatlyin doubt.Even VirginiaHoward initiallydid not testify that Loalbosaid that plantwouldbe closed or moved. She testified, after referring toher argumentwith another worker, that he said, "Thepeople in here are getting themselves intotrouble becauseMr. Ogden,the owner,could eitherclose this plant ormove it and we will all be outof a job." To methis seemsmore like an exploring of possibilities and conjecture onthe partof Loalbo atworst as to what might result notbecause of union activities but because of intramuralbickering amongthe employees.In any eventLoalbowas only a minor supervisor. Hewas not in any positionwhere he could make or eveninfluence a decision to close the plant.The alleged remark(the only suchremark in the entire case)was not"made byone whois a partof the companymanagement,and whohas the power to change prophesiesinto realities . . . ."N.L.R.B. v. Nabors,196 F.2d 272 (C.A. 5). Theplant neverclosedand was not moved.For all theforegoing reasons the allegations contained inparagraphs 10 and11ofthe complaintshould bedismissed.D. The Anti-UE PetitionsThe UE,on December 23, 1963, applied to the Board forcertification as bargaining representative on behalf of theproduction and maintenance employees at Respondent'sfactory in Mountainville,New York. An election was held.Out of approximately 350 eligible voters, 183 voted for UE,148 voted for IBEW,3 voted against both and there were 6challenged ballots.On March 12,1964, the UE wascertifiedas the exclusive representative of all theemployees in the bargaining unit.Following such a close election and bearing in mind thatthe IBEW had been the recognized bargaining agent since1957,it is not strange that there remained a good deal ofIBEW loyalty in the shop and that many employeesremained opposed to UE.In the complaint [paragraphs 14(a), (b), (c)j it is allegedthat the Respondent"sponsored and caused to becirculated among the employees at said plant, petitionsexpressing opposition to the proposals madeby UE" in thecontract negotiations(which commenced within 2 weeksafter the certification);that the Respondent"orallythreatened employees...with discharge and otherreprisals in order to induce them to sign"such petitions,and"coercivelyinterrogatedvariousemployeesconcerning whether they had signed such petitions"; andthat Respondent's object with respect to the sponsorshipand circulationof thepetitionsand its threats andinterrogations concerning them was "to undermine UE'sstatus ascollectivebargaining representative,and itspositionrespectingcollectivebargainingwithRespondent."Many witnesses were called by the General Counsel todemonstrate that"petitions"had been circulated aroundthe plant,that signatures therefor had been solicited andprocured, and that UE adherents were bypassed inconnection withsuchsolicitations.Therewas testimonyalso that several supervisorshad inquired about thepetitions,had demonstrated theirdesiresthat thepetitionsbe signed,had intimated,suggested,or actually warned ofreprisalswhich wouldbe taken againstemployees who didnot sign the petitions.Despitethe fact thatthe testimonyestablishes clearlythat manypapers werebeing circulated around the plantand that signatureswerebeing soughtfor them, theGeneral Counsel wasunableto produce evenone paperwhich hewas able to connectdirectly to theRespondent.The nearest he came to producingany paper was when, onthe direction of the Trial Examiner,he subpenaed anIBEW business representative to bringto thehearing "allpapers, petitions,circularsand communications of anykind or nature, signed by employees of Star ExpansionIndustriesCorporation, with respect to a preference on thepart of saidemployees in oppositionto the UnitedElectrical,Radio and Machine Workers of America (UE),or in opposition to a unionshop or a checkoffclause infavor of said UE in any contractitmight enter into withStarExpansion IndustriesCorporation, covering theperiodMarch 4, 1964tothepresent."The IBEWrepresentative appearedwith20 sheetsof paper each ofwhichcontained many signatures and each of which had atthe topan identical legend.He testified that these hadbeencirculatedand the signaturesobtained thereon byseveral personswho, duringthe courseof thehearing,were identified as personswho had circulatedpetitionsamongthe employeesand obtained signatures thereon. Hetestified also that hehad received them in August 1964.None of thesepapers, althoughoffered by the GeneralCounsel,was received in evidence.The reasons for notreceiving them werethat they werenotwithin theframeworkof the allegationsof the complaintand thatthere was a failureto link them directly to theRespondent.The General Counsel never availed himself of theExaminer's specificinvitationto him to link them to theRespondent.For that reason the legend at their topappears in therecordonly as anoffer of proof.In order toclarify the first of thetwo reasons for not receiving them, Iobserve herethat theyweremerely to the effect that thesigners did not wanttoberepresentedby UE andrescinded a priorauthorization, if any, that UE representthem. Thus, even if thepapersbrought in by the IBEWrepresentativehad been linked to theRespondent theywould not have supportedthe allegations contained in thethree subdivisions of paragraph14 of the complaint. Therewas nothing in them"expressing opposition to theproposalsmadeby UE"in the bargaining negotiations.The IBEW's representativetestifiedthat thesepapers hadbeen solicitedby employees,not supervisors or agents, ofthe Respondent.Thereisno credibleevidenceofanypetition"expressing oppositionto theproposalsmadeby UE" inthe negotiations.Most of the evidence is hearsay orsecondaryand of a general nature.All but two of thewitnesses disclaimed having read or seen the contents ofany ofthe papers.These two brought out thatcertain ofthe papers were opposedto a checkoff, were anti-UE andfavoredan "openshop." The sum total of all the credibleand probative evidence,putting togetherboth that insupport of the complaintand that of Respondent'switnesses is that,regardlessof the actualcontents orwording ofthe petitions,Respondenthad anawarenessthat theywere eitherpro-IBEW or anti-UE, that althoughthe measurestaken bythe Respondentto control the UE STAR EXPANSION INDUSTRIES579opponents from soliciting such petitions on companypremises during working hours proved ineffectivethesame was trueaboutUEactivities,that some of itssupervisors by inquiring about them may have given someemployees the impression that they encouraged them, andthat Respondent, with knowledge of all that was going onsought to obtain advantages from it in connection with thenegotiationswhich were,during all that time, beingconducted with UE for a collective-bargaining agreement.Iam notconvinced by any of the testimony thatRespondent had any responsibility for or caused to becirculated among its employees the various "petitions"aboutwhich the testimony was given. The GeneralCounsel, himself, stated on the record that the paperswere IBEW papers brought by IBEW people for IBEWpeople.The quantity of the petitions and the emotions followingthe certification of UE could have been expected to anddid generate a great deal of turmoil in the shop. As wassaid inBurnup& Sims,Inc.,379 U.S. 21, "Union activityoften engenders strong emotions and gives rise to activerumors." I do not credit any of the testimony in support ofcharges of discrimination, threats, or promises of reprisalswhich might follow a failure to sign any petition. Not asingle instance of discrimination or reprisal for failing tosign a petition is suggested in the recordThe General Counsel argues strongly that, during thecourseofthebargainingnegotiations,unionrepresentativesfrequently complained of anti-UEpetitionsand activities in the shop, requested that the Respondenttake variousmeasures to stop them and that theRespondent did not take enough measures and thosewhich it did take were ineffective. This evidence wasreceived over Respondent's objection but with the oft-repeated admonition of the Trial Examiner that it was notbeing received as evidence that the events did occur butonly as evidence of what transpired at the bargainingtable. To accept the evidence now as proof of the factswould be contrary to that ruling and, in effect, would beallowing the case to be built on the second floor in the airwithout a first floor and foundation. It cannot be found, onthe basis of complaints having been made, that either(1) the complaints were valid or (2) that Respondent failedto take effective measures to curtail or stop the activitiesof which complaints were made.The maximum finding that I can make in this generalarea is that Respondent was not antiunion but it waswilling to reap the benefits of any employee activities,whether IBEW, anti-UE, or if the occasion had arisen,anti-IBEW and pro-UE, if such activities could be utilizedin furthering its objectives.With respect to paragraphs 14(a), (b), and (c), of thecomplaint,I am unable to find the facts as therein alleged.Ideliberately avoid making any Section 8(a)(1) finding ofa lesser gravity(assuming that there were ground for sodoing) because, by Section 5(a) of the AdministrativeProcedure Act, Respondentis entitledto have notice of"the matters of fact and law asserted" and because thegood-faith bargaining elements of the complaint,allegedelsewhere, could be seriously affected thereby, toRespondent's prejudice.E.Alleged Threats to Employees for Supporting the StrikeIn paragraph 16 of the complaint it is alleged that theRespondent,by certain of its supervisory employees,"orally threatened its employees with discharge and lossof vacation and other reprisals if they ceased work andwent out on strike or supported a strike by UE."The evidence in support of this allegation consists oftestimony by three witnesses, each of whom testified toconversations held with a different supervisor. It is theonly evidence of such alleged threats made in connectionwith a strike which lasted from June 2, 1964, untilAugust 28, 1964, almost three full months.One of the witnesses, Blanchard, testified that while shewas working at her machine on either May 21 or 22, 1964,her supervisor came over to her and said, "By the way, ifyou people go out on strike again, I have it on goodauthority that you are allgoingto be fired." The reason forhishavingmade such a spontaneous remark is notapparent and why he should have singled her out for thethreat is likewise unapparent. The remark is denied by thesupervisor. The circumstances under which it is allegedthe remark was made cast suspicion on whether,in fact, itwas made. This is not however my only reason forrejectionof this testimony. As far as Blanchard isconcerned,becauseofmy conclusions (expressedelsewhere) with respect to her veracity and role in certainevents which transpired during the strike, I would not anddo not credit her testimony in any respect.Another witness testified that following an argumentwith her immediate supervisor, she had gone to thegeneral foreman of the plant to talk to him about this. Itseems that something which her immediate supervisor hadsaid during the argument caused her to suspect or believethat this supervisor intended to get her discharged in orderto deprive her of her vacation. Her testimony suggests tome that her view of the conversation with the generalforeman was a subjective reaction to the argumentbetween her and her immediate supervisor. This argumentis not of any importance as far as the charge is concerned.It provided only the reason or occasion for her having therelated discussion with the general foreman. It seems thathe had become aware of the dispute and, after some shortconversation about it, the employee says that he blurtedout, "Vacation?" ". . . Now, there will be no vacation foranybody that goes out on strike." This is a completenonsequiturbecause the matter of a strike had not come up atall in the argument with her immediate supervisor. Thereseems to be no logic or reason for the general foreman tohave injected into this conversation any threat related to astrike.The witness' positive testimony, purporting toquote the exact words used by the general foreman, is atvariance with her complete inability to remember anystrike talk at any union meeting although she testified thatshe attended all such meetings but the last, which camelong after this incident. The conversation occurred,according to her, on a Wednesday in the week before thecommencement of the strike on the following Tuesday, theday after Memorial Day. Bargaining negotiations still werein progress and meetings were had on May 25, 2 daysbefore the alleged conversation, on May 28, the day after,on May 29, andagainon June 1, the day before the strike.Itseems to me that this witness was so emotionallywrought up about her understanding of the dispute withher immediate supervisor that she connected the strikewhich followed a week later with her conversation with thegeneral foreman and, possibly in brooding about it, cameto the conclusion that he, while discussing her vacationproblem as it arose in her dispute with her immediatesupervisor,converted it into a strike issue as distinguishedfrom a work performanceissue.He denies so havingthreatened this employee and denies having any298-668 0-69-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDadministrativedutiesrelatingtotheallowanceordisallowance of vacations.My consideration of thisparticular testimony had led me to explore the possibilitythat the Company's general position with respect tovacationsmight have been known by him and thisknowledge might have prompted him, since the matter ofvacations was the subject of the conversation, to advisethis employee about the possibility that strikers would notget vacations. This, however, is sheer speculation on mypart and is not enough to alter the fact that I dust am notconvinced by this witness' testimony that the generalforeman, in fact, had made the remark. For this reason Idiscard this testimony.The third witness gave testimony to which Respondentobjected because the supervisor who allegedly made thethreat had not been mentioned in the complaint, and thisparticular threat came up only when this witness wascalled.Over Respondent's objection, I allowed anamendment on the ground that it was squarely within thethrust of_paragraph 16 and could be regarded moreproperly as a further bill of particulars. I did this despitethe General Counsel's admission that the failure to includein the complaint the particular supervisor involved wassheer oversight on the part of his office. That there was anoversight is not in doubt because, in the charge filedJune 18, 1964, specific reference was made to this allegedthreat.The circumstances of the conversation during which thealleged threat was made are not in dispute. At a socialmeeting of an American Legion auxiliary, the witness, theemployee involved, happened to get into what wasdefinitely a friendly conversation related to her being outon strike. She is an elderly lady, not in very good health,and a widow. There is no doubt that she was concernedwith her job and her livelihood. It seems only natural that,despite the social nature of her meeting with thesupervisor involved, in view of their friendly relationship,the matter of her being on strike and her possible futureemployment was discussed. It is clear from both versionsof the conversation that the necessity for her futureemployment was in the minds of both and that it wasdiscussed. It is also clear that this friend and supervisorsaid substantially that if she wanted to go back to work shewould have to apply to the personnel manager and that shewould have the former's help in getting her reinstated. Iam satisfied also that the witness' age was a factor whichentered into the conversation.The only real issue, is, did this supervisor tell her that ifshe was not reemployed she would never get a jobanywhere else because "the Company would never giveher a reference to any other job." Assuming that thesupervisor did say what she says he said about a reference,taking into consideration the entire conversation, the placewhere it was held, its nature, and the friendly relationshipbetween the two, I hardly think that the remark, if actuallymade, could be regarded as anything else but a friend'sadvice to another friend as to his personal opinion of thepossible actions of the Company in the future. This ishardlya threat.Thewitnessneverwasdeniedreemployment and was actually in the Company's employ,although out on sick leave, at the time she gave hertestimony.The supervisor denied having told her that the Companywould not give her a reference. Apart from this, the onlysubstantialdifferencebetween his version of theconversation and hers is that he says the conversation washad while they were dancing together and she says that hecame over to the table where she was sitting with herfriends and in three short sentences told her that if shewanted to go back to work she would have to apply to theCompany's employment bureau, that he would help her,that she was too old to get another job, and that theCompany would not give her a reference to any other job.Thiswas allat the table where she had been sitting withher friends. A conversation of this nature more probablywas not conducted so publicly and so abruptly at a tablewhere the witness was sitting with her friends. Thelikelihood is that such a conversation would not have beenso publicly aired and the supervisor's version of it and theconditions under which it was held is the more likely andmore credible version. Again, not only am I not convincedthat if any remark about references was made that it was athreat,I am noteven convinced that it was made.I am unable to find that any one of these alleged threatswas made, and for that reason subdivisions (a) and (b)which constitute paragraph 16 of the complaint should bedismissed.F.The Alleged Refusal or Failure to Bargain in GoodFaith (Section 8(a)(5))A large part, if not most, of the bad-faith bargainingportion of this case is related to the Respondent'sadvocacy for and insistence upon certain contract termsduring the course of 38 negotiatingsessionsstarting onMarch 23, 1964 (11 days after UE was certified as thecollective-bargaining representative of the Company'semployees), and ending on January 13, 1965 (more than 4-1/2months after UE had agreed to end a strike it hadstarted June 2, 1964,-UE's offer to return to work havingbeen made on August 27, 1964).Thus, it appears that the Company quite promptlyentered on its statutory duty to bargain collectively withUE and continued with great frequency. This continuedduring both the short-lived April strike and the June, July,and August strike. For a long time after the 3-month strikewas abandoned Respondent continued to meet and conferwith the Union at reasonable times in its effort to negotiatean agreement.It is unfortunate that we have been deprived of thetestimony of Respondent's attorney who was its principalnegotiator at every one of the bargaining sessions and thatof the Union's attorney who participated, although he wasnot its principal negotiator, in 22 sessions. Both originallyhad planned to testify. During the course of the hearingtheirattentionwas directed to the opinion of the CircuitCourt of Appeals inVanderbilt Products, Inc. v. N.L.R.B.,297 F.2d 833 (C.A. 2). Presumably, because of the ethicalconsiderations cited in that opinion they elected not totestify.The record however does have in it muchtestimony by union representatives and by Respondent'spersonnel manager, copies of documents which frequentlywere the subject of the negotiations and, what I believe tobe truthful and pretty accurate, a set of notes of whattranspired at most of if not all the crucial sessions held.These were made by Respondent's personnel manager.The charge of bad-faith bargaining (paragraph 15 of thecomplaint) is hinged, to a great extent, on the claim thatbehind it all and as primary evidence of its intention neverto enter into an agreement with UE were the Respondent'ssponsorship and circulation among its employees ofpetitions objecting to the bargaining proposals made byUE. I can make no finding of fact that such actually wasthe case. This has been treated at length elsewhere in thisDecision. Nevertheless, I do not agree with Respondent's STAR EXPANSION INDUSTRIES581contention that,because of the hinging of that particularallegation to the charge of bad-faith bargaining, in theevent that it is not sustained,a finding of bad-faithbargaining may not be made because consideration of theadditionalmattersalleged in paragraph 15 of thecomplaint would be varying its theory.Regardless of anycriticism of the manner in which the complaint wasdrawn,ifany of the additional matters alleged in thatparagraph were in fact found to be bad-faith bargaining thecharge of violation of Section 8(a)(5) would have to besustained.Thus interpreted,paragraph 15 may be read to includeallegations to the effect that Respondent violated itsobligations under Section 8(a)(5)ofthe Act bythe positionit took with respect to its proposals involvingarbitration(coupledwithaninjunctiveprovisionspecificallyapplicabletotheno-strike,no lockoutclause,amanagement prerogativeclause,a sub-contractingclause,and its opposition to certainunion-securityprovisions).It is alleged, "Respondent insisted on acceptance by UEof such proposals as a condition of any collective-bargaining agreement to be made, predicating its conductupon the existence of the petitions...... (discussed andrejected elsewhere).It is alleged also that the proposalswere "predictably unacceptable."The General Counsel,during the hearing and in his brief,has argued that some ofthese, if not totally at least in some respects,wereper seviolationsof Section 8(a)(5) and therefore in and ofthemselves justification for the issuance of an order.These include particularly the so-called injunctive powersought for the arbitrator,a waiver of the right of removal ofa State court proceeding to a Federal court,and thesubcontracting clause, which I shall discuss at lengthbelow.A charge of bad-faith bargaining should be determinedafter consideration of the overall conduct of the employer.Emphasis on this should not obscure the concomitantobligation to weigh allegedly offensive acts of the employeragainst the background of the union generally and itsactivities and conduct directly related to this employer andthiscase,or relevant thereto. Such factors, are, forexample,UE'sannounced antipathy to arbitration(contrary to the National Labor Policy), its vituperativepreelection campaign against IBEW in which it madeserious charges against the employer suggesting not onlycorrupt and collusive administration of the then existingcontract with IBEW but also collusive agreement uponunfavorable terms and conditions of employment andfinally the Union's own adamant and immutable attitudesfrequently taken during the course of the bargainingsessions.Just as the Board considered general, publicutterances of the company's labor relations counsel ashaving a bearing on the determination of its good faith inN.L.R.B.v.Reed&PrinceMfg. Co.,118 F.2d 874 (C.A. 1),at 882, I too regard as significant and as having a bearingupon whether the Company acted reasonably in itsinsistenceoncertainprovisionsUE'spublicannouncement expressing a policy against arbitration ofgrievances and its preference for a resolution of suchgrievances either directly in the shop or by strike. Inconsequence of all this, it is my mature conclusion that,having just completed 6 years of good labor relations undercontracts with IBEW and the sudden displacement ofIBEW by UE following a bitter campaign and itsawarenessofUE'sgeneral policies,theRespondentapproached its bargaining negotiations with UE not withbad faith or an intention not to execute a final bindingcontract but rather with fear and a hope that it wouldachieve contract provisions which wouldassurequiet andcordial labor conditionsin its plant.This fear of UE was aggravated further by theCompany'sconcernoveritspastwidespreadsubcontractingpractices and the possible impact uponthem of the Board's Decision inEast Bay Union ofMachinists, Local 1304, Steelworkers (Fibreboard PaperProducts Corp.) v. N.L.R.B., 138 NLRB 500, enfd. 322 F.2d411 (C.A.D.C.),just a few months before UE was certified.Ihavementioned UE's adamant position. It wasparticularly so onunion shop and checkoffbefore the June,July, and August strike andon unionsecurity after thestrike started. The Employer was against them. It did notpredicate its conduct on the existence of the petitions.Some of its objections to union security and checkoff werebased on its belief that there was widespread opposition toUE in the plant. This is supported by evidence discussedin other parts of this Decision and also by the fact that theUE was unable to get effective employee participation,either in the April walkout or the prolonged June-Auguststrike.Only about half struck on June 2 and, by June 29,nearly 50 returned. On that day it had a working force ofmore than three-quarters of its normal employment. Undersuch circumstances, opposition to a union shop or agencyshop and to checkoff does not seem to be unreasonable,frivolous,or arbitrary. It is important to note thatRespondent's positionwas not like that of General MotorsinN.L.R.B. v. General Motors Corp.,373 U.S. 734, whereGM "decline(d) to comply with (the Union's) request for ameeting"to bargain over the proposal. Here there was nosuch categorical refusal tobargain.On the contrary therewere numeroustimeswhen the Union's proposal came upfor discussion and the Union's proposed modification alsowas discussed frequently. These were among the so-callednoneconomicissueswhich were taken up at intervals andat other intervals deferred-a procedurenot unusual innegotiations.Pointing to cases where an employer denied suchclausesto a unionwhen suchclauseshad been in a priorcontract as evidence of bad faithand asindicative ofintentionto downgrade the union does not change theresult.Apart from the undeniable fact that a largeproportion of Respondent's employees either were notmembers of UE or were strongly opposed to it, the priorunioncontract in our case had not been made with UE buthad been made with another union, IBEW.Thereisalsogreat reliance ona contention thatRespondent had said thatunionsecurity would be denied"even at the end"indicatingthat there would be noagreementwhich contained any sort of union-securityclause.Thereis gravedoubt whether any suchstatementever was made by the Respondent although both Bloch,theUnion'sprincipalnegotiator,andFarris,theemployees'committeemember, so testified.Blochobviously had memorized his testimony and they bothtestified mainly on the basis of the Farrisnotes(which hadbeen edited and rewritten) and purported to quoteRespondent's attorney as having used those words. Blochlateradmitted that his affidavit submitted to a Board agentmade no such claim and that his own notes contained nosuchstatement.Farris admitted that her original notes,although they generally showed what various persons said,did not show that Respondent's attorney made thisstatement. If such a comment appears in her original notesit is entirelyconsistentwith her admissions that it couldhave been her subjective reaction to a proposal to leave 582DECISIONSOF NATIONALLABOR RELATIONS BOARDthis clause to the end. Opposed to the Union's claim, thereis testimony that no such statement was made.As far as the other references to the Respondent'sposition on union security are concerned, a reading ofGeneral Counsel's Exhibit 36, on which he relies greatlyby selective quotation, demonstrates only that this was arecurring topic of discussion, that the Respondent took astrong position opposed to an equally strong union positionwith minor concessions, and that there were numerousdeferments for the purpose of going to other matters inorder to avoid a breaking off of negotiations. This exhibitshows also that union negotiators took the flat position thatwithout union security there would be no agreement.Union security and checkoff are matters for collectivebargainingand subject to impasse. Consequently, acontinued and final inability of the parties to agree on theinclusion in or exclusion of such provisions from thecollective-bargaining agreement is not a violation ofSection 8(a)(5). Section 8(d) of the Act expressly providesthat the obligation to bargain collectively, etc. "does notcompel either party to agree to a proposal or require themaking of a concession."Themanagement prerogative clauseas proposed byRespondent specifically restricted it tomattersnotcovered by the contract. There is in the record anagreementmade between UE and a company inSchenectady which has incorporated within it a broadmanagement clause. While not precisely in the words ofother management prerogative clauses, the Respondent'sproposal did not vary to any remarkable degree from suchheretofore held to be legitimate for negotiation to animpasse.A portionwhichwouldhaveallowedmanagement"to determine the work pace and levels ofwork required of employees" was eliminated during thecourse of negotiationsAnother portion, to which theUnion had strenuous objection, was that the Companywould have the right to "determine the number andlocation of the company's plants."Thisis not an unnaturalprerogative of management. Regardless of the Union'sobjection to the management clause, I am unable tounderstand why it stopped short of merely "standing pat"on its objections when it is entirely probable that adequateprovision could have been worked out to protect it and theemployees in theunitfor which it had been certified. Thisis particularly so in the light of the fact that Respondentagreed to recognizeUE in any new factory inMountainville if the work was the same. I am notconvinced that if UE had had a broader conception of itsown obligation to bargain in good faith, some mutuallyacceptablemanagementclause could not have beenworked out. This too comes within the exculpatory portionof Section 8(d) of the Act.The great difference of the parties with respect to thearbitration clausewas not so much whether or not therewould be such a clause but rather the insistence by theEmployer that there be woven into it (1) an authorization tothe arbitrator, uponex partetelephone or telegramrequest, in the event of a breach of the no-strike, no-lockout clause, to issue a temporary enforcement orderwhich would have the effect of an interim arbitrationaward , (2) a contemporaneous provision that theenforcement award be adjudicated in New York Statecourts,underNewYorklaw,and (3) anothercontemporaneous provision that theUnion and theCompany would notseek removal of such proceeding froma New York State court to a United States court.At no timein the consideration of these three items should we losesight of the fact that this so-called injunction provision waslimited expressly to section IX of the contract,the no-strike, no-lockout provision,which was identical with thatwhich had been in the old IBEW contract.It is concededthat various changes of the proposal were offered by theRespondent during the negotiations.These are claimed tobe of no significance because the basic elements-exparteinjunction and waiver of removal to the Federal courtsalways remained.The particular problem involved is well known. It hascome up in many court opinions and has been discussed innumerous law review articles. It was considered mostrecently at length in the first part of the report of theCommittee on State Labor Legislation of the LaborRelationsSection of the American Bar Associationpresented at its meeting in Miami, Florida, August 10,1965, 59 LRR297-305.Thus, the provisions, intended tocope with the problem,sought by the employer during thebargainingsessions,obviouslywerenotfrivolous.Respondent's attorney made clear his reasons for wantingthem.His position was based on the decision of the UnitedStates Supreme Court inSinclair Refining Co. v. Atkins,370 U.S. 195. The Court there heldthat the Federalcourts did not have jurisdiction to enjoin a strike believedto be a breach of the no-strike clause in a collective-bargaining agreement.It is sound professional conduct onthe part of an attorney,when confronted with a courtdecision establishing a rule of law likeSinclair(orFibreboard,below)toattempt,by means of contractprovisions, to provide for the resulting situation.This iswhat Respondent'sattorney did when advocating andseeking the waiver provision with respect to removal froma State to a Federal court.Because of its novelty and importance,Iquote theentire clause:(I) In the event of any claimed violation of SectionIX the Union or the Company may apply to theArbitrator for an order directing the violation ofSection IX to cease. Such application may be made bytelephone or telegram without notice to the otherparty and without first following the procedure setforthin (A) ofthisSection.The Arbitrator isauthorized to issue a temporary order directing theCompany or the Union and employees to cease theviolation of Section IX forthwith,and such temporaryorder shall have the effect of an-arbitration award. Inthe event the Arbitrator issues such a temporaryorder he shall thereafter call a hearing on such noticeas he deems appropriate and may issue a permanentorder enjoining the violation of Section IX. In suchcase, notice of the hearing may be given by telephoneor telegram.The party claiming a violation of SectionIX shall have the option, in its discretion,to submitthe question of damages in connection with theviolation of Section IX to the Arbitrator or anyappropriate court of law.In the event the Arbitratorissues an order,whether temporary or permanent,restraining a violation of Section IX, his order may beenforced in the courts of the Stateof NewYork and itis expressly agreed that neither the Company nor theUnion or any employee will seek removal of any suchproceeding in the courts of the Stateof New York tothe Federal Courts and they expressly waive theirright to seek such removal.This clause is not unilateral. It applies not only to strikesin breach of SectionIX ofthe contract but also to lockoutsand the order whether temporary or final,could go againsteither the Union or the Company. STAR EXPANSION INDUSTRIES583The first problem is concerned with the temporaryorder.It is clear also from its wording that there is nothingmanadatory about the issuance of a temporary order aftertelephone or telegram request. Similarly, because of theuse of the words, "In the event," at the beginning of thefourth sentence,it is clear that the arbitrator may elect notto issue a temporary order.Moreover,there is no reason to,assumethat the arbitrator, should he decide to considerthe request for a temporary order, will not make some sortofpreliminary inquiry beforeissuing it.All thesepossibilities show that the wording of the clause couldhave been tempered by appropriate modifications oradditional language had the Union not closed its mind toany consideration of it. The General Counsel's concessionthat the Respondent consented to some modifications ofthe original clause is watered down by his characterizationthat they were "insignificant."It has long been the lawthat the NLRB may not sit in judgment on the substantiveterms and conditions of a proposal.N.L.R.B. v. AmericanNational Insurance Co.,343 U.S. 395.Although the position of the Union and that of theGeneral Counsel is that a temporary return-to-work order(thehalfwhichmight be made applicable to it) isunprecedented and unheard of, the practice or procedureis not at all new. The evidence in the record shows thatarbitrators do issue temporary orders which have theeffect of enjoining a breach of a no-strike clause. The factthat the practice may not have been incorporated inwriting within any particular contract is not reason forsaying that the Respondent here was in bad faith inseeking that it so be incorporated I perceive nothingwrong about the desire on the part of any party to have inwriting any provision that is a part of the agreement. TheAct itself contemplates a written and signed agreementwhen negotiations have been completed (Section 8(d)).This temporary order provision did notastonish me asmuch as it seems to have astonished General Counsel andcounsel for the Union.Just as soon as it came up in thehearing I informed all counsel that I would take officialnotice that it had been standard policy of the National WarLabor Boardto require a union to terminatea strike beforeitwould consider settling a dispute. Professor NathanFeinsinger,public member, writing for the National WarLabor Board inE.A. Laboratories,21 War Lab. Rep., 232,235, after noting that a strike would interfere with theBoard'smain objective of minimizing interference withwar production,was not content to rely on that as a basisfor an interim return-to-work order,and added:Experience has shown, moreover, thattheBoardcannot give proper consideration to a labor dispute inthe atmosphere of astrike.A necessary first step inthe Board's procedure is therefore to direct that thestrike be terminated and that the strikers be restoredto their jobs with utmost dispatch.Fairness requiresthat neither party obtain an advantage because of thestrike.Therefore, as a corollary to the first step, theBoard directs that the strike be terminated andproduction resumed under the conditions prevailingat the time of the strike, leaving the underlyingdispute and questions arising out of the strike fordetermination after the status quo has thus beenrestored. [Emphasis supplied.]Consequently, the provision for the temporary order isnot so outrageous as to be "predictably unacceptable" to aself-respecting labor union,thus resulting ina per seviolation of Section 8(a)(5).Nor can I say, for the reasons about to be discussed, thatthe waiver of resort to the Federal courts in the event of aStatecourtproceeding to enforce a return-to-workarbitration award is similarly predictably unacceptableanda per seviolation of Section 8(a)(5).The Supreme Court inCharlesDowd Box Co. v.Courtney,368 U.S. 502, in concluding its opinion in thatcase, recognized that diversities and conflicts may occurnot only among the circuit courts but also among the Statecourts. In the concluding footnote it stressed that it hadnot yet ruled on the effect of the Norri s-LaGuardia Actupon the jurisdiction of Federal courts in the area ofactions brought for violation by a union of its contract, theeffect of Norris-LaGuardia on the jurisdiction of Statecourts and the problems concerning removal of suchactions for the State courts to the Federal courts. It didexpressly hold that Section 301(a) LMRA did not precludeState court jurisdiction of actions authorized by thatsection.Shortly afterCharles Dowd Box Co.,the Supreme Court,inSinclair Refining Co. v. Atkinson,370 U.S. 195, did rule,as noted before, that Norris-LaGuardia required Federalcourts to deny enforcement of a no-strike clause coupledwith an arbitration provision by issuing an injunctionrequiring termination of a strike pending resort to thecontract's grievance procedure. The reason simply waslack of jurisdiction because of Norris-LaGuardia. It did sodespiteTextileWorkers Union v. Lincoln Mills,353 U.S.448,where it had held that Norris-LaGuardia did notprevent a judgment compelling parties to a collective-bargaining agreement to submit a dispute to arbitrationwhere the agreement itself required arbitration. It leftpregnant, however, the possibility that there might be adistinction between an injunction barring a strike pendingarbitration and an order enforcing an arbitration awarddirecting a return to work. I say this because of the Court'scomments uponBrotherhood of Railroad Trainmen v.Chicago River & Indiana Railroad Co.,353 U.S. 30. Itjustified that decision by saying that inChicago River,arbitrationby the Railroad Adjustment Board wasinvolved and this arbitration had been imposed statutorilyby the Railway Labor Act. It added, "And certainly no onecould contend that Section 301 (LMRA, 1947, as amended)was intended to set up any such system of `compulsoryarbitration' as the exclusive method for settling grievancesunder the Taft-Hartley Act." The Court, having cursorilydismissed this contention, did not and has not yet decidedwhat its ruling would be in the case of a voluntarilyimposed arbitration clause providing for final award if thequestion of enforcing a return-to-work award came beforeitor the Federal courts generally. It did, however say, inChicago River,"The Act (Norris-LaGuardia) aimed tocorrectexistingabuses of the injunctive remedy in labordisputes." The enforcement of an arbitrator's award madein accordance with a contract does not appear to me to beone of those abuses (and see,Local 780, Stage Employee v.Radio Corp. of America,380 U.S. 973, April 26, 1965,discussed below).The problem exists and there is some support of a viewof Section 301 as establishing that, to the extent that Statecourtsmust follow Federal law, Norris-LaGuardia issubstantive and that State courts may not, in caseswherein interstate commerce is involved, issue aninjunction or order enforcing an arbitrator's return-to-workorder.There is eminent and persuasive authority to thecontrary. In the State of New York, where Respondent'sprincipal place of business is located, Justice IsadoreBooksteinwrote a comprehensive opinion,carefully 584DECISIONSOF NATIONALLABOR RELATIONS BOARDreviewing the Federal and New York State authorities andheld that the New York courts have jurisdiction to enjoinbreach of a no-strike clause(Perry & Sons v. Robilotto,39Misc. 2d 147,240 N.Y.S. 2d 331).The majority, inAmerican Dredging Co. v. Local 25, etc.,338 F.2d at 852 (C.A. 3, 1964) said:There is nothing in the language of the (Norris-LaGuardia) Act or its legislative history which canpossibly, within the "range of judicial inventiveness,"or the process of judicialfashioning,be construed asextending to the jurisdiction of state courts.The Supreme Court of Pennsylvania, also afterreviewing carefully the Federal authorities, has held thatState courts are not precluded from issuing an injunctionrestraining activities barred by a collective-bargainingagreement.Shaw Electric Co. v. I.B.E.W.,418 Pa. 1, 208 A2d 769. Florida also has held expressly that its State courtshave jurisdiction to enforce no-strike clauses of collective-bargaining agreements. Again, we are favored with anexhaustive review of the Federal authorities.RadioCorporation of America v. Local 780, etc.,160 So. 2d 150.While not decisive, it is important to note that the UnitedStates Supreme Court denied certiorari here, 380 U.S. 973,April 26, 1965. This happened also inMcCarroll v. L.A.County District Council, 49Cal. 2d 45, cert. denied 355U.S. 932, cited in footnote 5 ofRadio Corporation,whereMinnesota, New York, Ohio, and Alabama decisions to thesame effect also are listed.This brings us to the point of removal of such an actionor proceeding from the State court to the Federal court.Title 28, Section 1441, U.S.C.A., imposes a primarycondition for removal, the district court must havejurisdiction of the cause. The Sixth Circuit inDirectTransit Lines v. Starr,219 F.2d 89 (1952), with respect toan action brought in the State court to restrain members ofa union from interfering in various ways with its business,said:...We are of the opinion that the action is not one ofwhich the federal district courts have originaljurisdiction, that the district court therefore had nojurisdiction upon removal, and that the cause shouldaccordingly have been remanded to the SuperiorCourt of Grand Rapids.In an unfair labor practice case where an injunction wassought in the Second Circuit, that court of appeals, inElectricalWorkers v. Underwood Corp.,219 F.2d 100(1955) (a decision in which Mr. Justice Frankfurterparticipated)directed that a union's complaint bedismissed because Norris-LaGuardia forbids Federalcourts to grant injunctions in cases involving labordisputes, a United States court has no jurisdiction to issuesuch an injunction. (That court's companion opinion, atpage 99, in which Mr. Justice Frankfurter made it a pointto note his concurrence is interesting as well on the matterof State court jurisdiction.) The Court of Appeals for theThird Circuit, inAmerican Dredging,already mentioned,when confronted with the same issue as that posed inAtkinson,above, and after carefully analyzing it, heldexpressly that where removal from the State court to theFederal court is involved the latter, not having originaljurisdiction,may not take jurisdiction by way of removaland then dismiss on the authority of Norris-LaGuardia. Itheld that removal had been improvident in the first placeand that the employer's motion to remand to the Statecourt should have been granted.American Dredging Co. v.Local 25,338 F.2d 852 (C.A. 3,1964).I do not agree with predictions that the Supreme Courtultimatelywillrule that Norris-LaGuardia, is such astatement of the national labor policy as to carry over tothe State courts so that their jurisdiction to enjoin a strikeor to enforce an arbitration award directing a return towork has been preempted. The denials of certiorari inRCA v. Local 780,andMcCarroll,above,while notdecisive, may be pointing the way. The logic for continuingjurisdiction in the State courts is set forth so well and somuch better than I could do in the cases cited that I see noreason to prolong this Decision by repeating it here.There is nothing in Section 301 LMRA from which itcouldbe inferred that Norris-LaGuardia has beenestablished as a national labor policy binding on Statecourts.To say, as was said by the Supreme Court inAtkinson,that Section 301 "was not intended to have any... partially repealing effect upon such a longstanding,carefully thought out, and highly significant part of thiscountry's labor legislation as the Norris-LaGuardia Act" isnot to say that, because of its silence about partialrepealer, it hereby resulted in depriving State courts oftheir plenary jurisdiction merely because Congress hadtaken that power away from Federal courts. It seems to methat the rule of preemption should apply only where thereisaffirmative legislation as distinguished from negativelegislationsuch as Norris-LaGrardia. This is certainly thelaw at least until the Supreme Courtsettlesthe problemwhich it recognized in footnote 8 ofCharles Dowd BoxCompany, supra,by referring toMcCarroll v. Los AngelesDistrict Council of Carpenters,49 Cal.2d 45, 315 P.2d 322,and of which it was aware when it denied certiorari in theState court cases mentioned above.To summarize, we find that (1) an attempt to removefrom the State court a proceeding to enforce anarbitrator's no-strike order undoubtedly cannot surviveand must be vulnerable to an application to remand and(2) a New York State court,at least atthistime,must beregarded as having authority, notwithstanding Norris-LaGuardia,to issuea judgment or order enforcing anarbitrator's return-to-work order. This being the state ofthe law, I do not regard the Employer's effort to obtainfrom the Union the Federal court waiver as being bad-faithbargaining,outrageousinany respect, or predictablyunacceptable.As a matter of fact, the contrary mostcertainlyis truewith respect to the last. If a party does nothave the right to remove to the Federal court a State courtproceeding to enforce an arbitrator's return-to-work order,what did the Union have to lose by agreeing to the waiversince actually it was giving up only the delaying tactic ofremoval inevitably subject to remand?One final question about this clause in its entiretyremains.Is itsnature such as to make it only a permissivebargainingmatter within the rule ofN.L.R.B. v. WoosterDivision of Borg-Warner,365 U.S. 342, and the later casesinvolving surety company bonds or resort for damages tothe treasury of an International, not a party to thecontract? The law of these cases, as I understand it, is thatamandatory subject for collectivebargaining isdistinguished from a nonmandatory subject which mayrequire resort to persons who are not parties to thecontract.Thistypeofnonmandatoryclauseisobjectionable because it injects into the relations betweena company and a union persons orentitiesnot parties tothe contract.The General Counsel relies on this line of cases inarguing that the clause we have under consideration herewas a nonmadatory clause and therefore not subject toimpasse.They are not applicable either to the injunctiveprovision or the waiver provision because neither injectsintothe relationship of the parties, the Company and the STAR EXPANSION INDUSTRIES585Union, recourse to third parties not parties to the contract.Itdoes no such thing. Certainly the fact that thearbitration clause provides for an arbitrator to determinethedisputeand issue an award based upon hisdetermination cannot be objectionable on this ground. Thenational policy favors arbitration. A no-strike clause is arecognized bargaining clause,Lloyd A. Fry Roofing Co.,123 NLRB 647. The engrafting into the arbitration clauseof disputesarisingfrom the breach of the no-strike clauseis nothing new and long has been recognized. As a matterof fact, -one might very well inquire whether, sinceTeamsters v. Lucas Flour,369 U.S. 95, there is anynecessity at all to engraft it. It is not meet for the GeneralCounsel or the Union to take the position that a no-strikeclause shall becomemeaninglessmerely because aFederal court, by reason of Norris-LaGuardia, may haveno power toissue ajudgment or order enforcing it.Ihave been able to find only one case remotelyapproaching this particular phase of the problem. It isN.L.R.B. v. Dalton Telephone Company,187 F.2d 811(C.A. 5, 1951). It refers toHill v. Florida,325 U.S. 538,holding that bargaining rights created by the NLRA maynotbeconditionedupon compliancewithStateregistration law. Consequently, the court inDaltonheldthat an employer's refusal tosign anagreement inaccordance with the requirement of Section 8(a)(5) of theAct until the union registered under the Georgia Code tomake it subjectto suit inthe Georgia courts, properly wasfound by the NLRB to be a violation of Section 8(a)(5).There, full agreement had been reached on all the terms ofthe contract. Nothing was left but to sign as required bySection 8(a)(5), if demanded. The employer then refused tosign unlessthe union complied with the Georgia Code. Ofcourse, no Stateregistrationstatute could be used tonullify a certification by the NLRB. Even without acertification, a majority union could not be made helplessby such a statute. Here, no such extraneous demand wasmade by the Respondent on the Union. The most thatRespondent here could be said to have demanded from theUnion was the right to have the arbitrator's awardenforcedaccording to recognized and establishedprocesses without any additional or nullifying act on thepart either of the Union or of third persons not parties tothe contract.Such additional objections as the General Counseloffers to the wording of the clause are not persuasiveinasmuchas itswording could have been adapted to takecare of Section 502, LMRA, stoppages or unfair laborpractice strikes particularly when, in any event, thearbitrator under the agreement would have had not onlythe right but also the obligation to determine whether awalkout actually was a violation of the no-strikeclause. Inthis connection, seeMastro Plastics Corp. v. N.L.R.B.,350U.S. 270.Upon-all the facts and circumstances, I am unable toconclude that the Employer, by proposing and endeavoringto have the Union agree to this clause, failed tobargain ingood faith in accordance with the mandate of Section8(a)(5).The subcontracting clause is another of the clauses, theRespondent's insistence on, which is cited in furthersupport of the charge of bad-faith bargaining.This clause after several modifications and additionsworked out during the course of thenegotiationsultimately emerged substantially as follows:The right of the Company, in its discretion, tosubcontract or purchase any work or processes(whether or not such work or processes can be or areperformedinitsfactory), includingmachinery,equipment,parts,materials,supplies, services, andproducts, is expressly recognized and the Companyshall not be required to consult or confer with theUnion before subcontracting or purchasing any suchwork or processes. Actions taken by the Companypursuant to this provision shall not be subject toarbitration except that if the Union claims that theCompany is engaging in subcontracting or purchasingunder thisclausewith the purpose and effect ofcausing the layoff of a substantial number ofemployees in the bargaining unit, the Arbitrator isempowered to investigate the claim. The Companyshall disclose to the Arbitrator all information he mayrequire in the course of his investigation but suchinformation shall be kept confidential and shall not bedisclosed to the Union or any other person or party.Should the Arbitrator sustain the Union's claim, he isauthorized to direct the Company to discontinue suchsubcontracting or purchasing which has such purposeand effect. The decision of the Arbitrator shall befinal and binding.Itmay be observed that it provides, when there is aclaim by the Union that subcontracting or purchasing bythe Employer under the clause has "the purpose andeffectof causingthe layoffof a substantial number ofemployees in the bargaining unit,the arbitrator isempowered to investigate the claim." The arbitrator is notlimited in his investigation and he may require theCompany to disclose any information necessary for hisinvestigation.Thereis a restriction on the information tobe furnished in that the Union and every other person isbarred from access to it. Should the arbitrator decide thatthe Union's claim is justified, he may order the Companyto discontinue such subcontracting or purchasing and hisdecision is final and binding. The Company's reason fordesiring that the information be kept confidential is that itsvolume of subcontracting always has been very great andit does not want to have its internal business activity madepublic and every subcontract negotiated with the Union sothat the Union in effect could become a party to alldealingswithcontractors.The clause, despite therestriction as to confidentiality, permits the arbitrator tomake a decision as to whether in fact the Company'saction in any particular situation has "the purpose andeffect of causing the layoff of a substantial number ofemployees in the bargaining unit." If he comes to thatconclusion he may order the discontinuance of suchsubcontracting.This is precisely what the Board has done in the 1965cases sinceFibreboard.Certainly the Union has aninterest that the bargaining unit not be injured bysubcontracting. It does not follow that because the Unionhas this interest, it must inject, or that there is anynecessity for injecting, itself into the Respondent'sdealings with its suppliers. Such a privilege, if accorded toit,verywellmight hamper seriously the Company'sbusiness activities and its obligations to perform itsagreements with its customers. If we consider the natureof the subcontracing activites which Respondent wasseeking to protect, the proposed clause does not seem tobe unreasonable. (Whether we are authorized to considerit to this extent is doubtful in view of the observation of thecourt inN.L.R.B. v. American National Insurance Co.,343U.S. 395, that the Board may not be the judge of thesubstantive terms and conditions of the proposal.) TheGeneral Counsel recognizes that ". . . for the nine months 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod preceding the election in March 1964, the companysubcontracted from 2,000 to 2,500 separate purchaseorders, to some 68 outside suppliers of services, for thepurchase of services and products or parts ofa naturewhich the Company itself produces in its factories. Thetotal cost to the Company for this work during the periodof time indicated was a little over a half a million dollars.(and) this subcontracting occurred during the timewhen the IBEW contract was in effect, and that thecompany experienced no problem with the Union inconnection with this subcontracting work."This prior practice was under a contract with IBEWwhich had no subcontracting clause. It may be assumed,in the light of the1965decisions of the Board, as theGeneralCounselargues,thatsuchunilateralsubcontracting practices could well have been regarded aslegal and not in violation of Respondent's obligation tobargain collectivelywith the Union with respect tosubcontracting.Thishowever is hindsight.ThatRespondent wanted to protect itself and its establishedpractice at a time when the rules about subcontracting hadnot been catalyzed should not be cause for saying that theCompany eitherinsistedon a predicatably unacceptableclause or showed bad faith by trying to have the matterssettled by agreement specifically set forth in writing. Tosuggest,as does the General Counsel,that a union may notwaive the obligation for collective bargaining with respectto subcontracting just is not a correct statement of the law.The Board has held explicitly that a collective-bargainingagreementmay provide for a waiver by the union of theemployer's obligation to bargain with it with respect tosubcontracting.Westinghouse Electric Corporation,150NLRB 1574,1575.We should not condemn the Employer's effort in 1964 toobtainaspecificcontractclausegoverning itssubcontracting practices by pointing to the clarifyingdecisions by the Board in 1965. Every one of the casescited by the General Counsel in the portion of his briefcriticizing this clause was decided on or after February 11,1965. Another Decision cited by him, to the effect that theBoard found a violation because there was a "measurableimpact on unit work or unit employees,"was announcedon November 26, 1964, after 35 of the 38 collective-bargaining meetings.The cases cited and their dates areAmerican Oil Company,152 NLRB 56, April 25, 1965,Westinghouse Electric Corp. (Mansfield Plant),150 NLRB1574, February 11, 1965,Allied Chemical Corp. (NationalAniline Division),151 NLRB 1666, March 16, 1965,TheFafnir Bearing Company,151 NLRB 332, March 5, 1965,Superior Coach Corporation,151 NLRB 118, February 19,1965.TheRespondent'sbusinessneed to engage insubcontractingproperlybecame a subject of great concernto it because of the Board's decisions inFibreboard PaperProductsCorporation,138NLRB 500, andTown &Country Manufacturing Company, Inc.,136 NLRB 1022,enfd. 316 F.2d 846 (C.A.5).Fibreboardhad been enforcedby the D.C. Circuit Court of Appeals on July 3, 1963, 322F.2d 411,just afew months before UE was certified. TheSupreme Court did not issue its decision affirming thecircuit court until December 14, 1964, 379 U.S. 203.During this period,commencing March 23, 1964, theRespondent had engaged in 36 of the 38 bargainingsessions.It is common knowledge that there was widespreadmisunderstanding ofFibreboard.Until the Board clarifieditbylaterdecisions, many overlooked the fact that theSupreme Court expressly had qualified it by saying:We are thus not expanding the scope of mandatorybargaining to hold, as we do now, that the type of"contractingout" involved in this case-thereplacement of employees in the existing bargainingunit with those of an independent contractor to do thesameworkundersimilarconditionsofemployment-is a statutory subject of collectivebargaining under §8(d). Our decision need not anddoes not encompass other forms of "contracting out"or "subcontracting"which arise daily in our complexeconomy.The misunderstanding was reflected even in severaldecisions by experienced Trial Examiners which theBoard later saw fit to reverse. The Respondent should notbe condemned for recognizing the unsettled state of thelaw and seeking to have agreement rather than later strifeby proposing this subcontracting clause which had withinitsubstantive elements it believed necessary to protectpractices which had been a part of its pattern of existenceduring the time when it had a collective-bargainingagreement with IBEW, a contract which had no expressprovisiongoverningsubcontracting.Moreover, itspractices never approached "contracting out" as found inFibreboardresulting in that company ridding itself of anentirelabor force.During the course of negotiations the Companycountered UE's proposal that subcontracting be permittedonly when no employee's job would be eliminated therebywith the wording that the subcontracting shall not have"the purpose and effect of causing the layoff of asubstantial number of employees in the bargaining unit."The Union objected to the use of the word"substantial." The General Counsel also is critical of andassignsasan element of bad-faith bargaining theCompany's failure to submit a proposal which would serveto define the word "substantial." Here again we get intosubstantive terms and semantics. There is a tendency tofall into a failure to recognize that the Board itself, inclarifyingFibreboard,recognized that there could be no"hard and fast new rule to be mechanically appliedregardlessof the situation involved" and that thedetermination of whether or not, "in the absence of acontractual waiver," an employer's unilateral conduct insubcontractingmay be excused or justified. InWestinghouse, supra,itused words like "significantimpairment" and "demonstrable adverse impact," etc.Again, inAllied Chemical Corp., supra,itused the words,"subcontracting had no significant impact." Also in thatcase it said it could not find a "substantial" increase ofsubcontracting. Inasmuch as the question whether thepurpose and effect of any layoff "of a substantial numberof employees in the bargaining unit" was a matter fordecision by the arbitrator, in the light of the Board's ownclarifying decisions, the word "substantial" does not seemto be so indefinite as to make it objectionableper se.Thearbitrator, who was to be supplied with all the information,was not restricted in his power to make a determinationwhether the subcontracting resulted ina "substantial"impairment, and his decision was to be final and binding.There is objection also that, while the clause authorizedthe arbitrator to order the Company to discontinueparticular subcontracting or purchasing, it failed toprovide for an additional remedy to make whole anyemployees hurt by it. I am notconvinced that it should beso interpreted.I believe that it was implicit in the powersgiven to the arbitrator to direct not only a cessation butalso a remedy. Counsel for the Union says that theambiguity was noted but that relief was rejected by STAR EXPANSION INDUSTRIES587Respondent. I must reject this contention because, if it didhappen, the record shows only an aborted stab at it withboth the Union and General Counsel accepting theExaminer's rulingto strike. In any event, I am of theopinion that ultimate agreement on the clarification of thearbitrator's power was not foreclosed, particularly in viewof the negotiations with respect to two alternate proposalsby the Union. One of these could have resulted in acompletecontracting out of all of Respondent's operationsprovided that the subcontractors adopted and assumed thecontract ultimately to be negotiated between UE andRespondent. This I believe, at the risk of falling into theerror of evaluating the substantive elements of a proposal,would have been predicatably unacceptable to anyemployer because its subcontracting rights would havebeen dependent on its becoming either a UE missionary to,or UE organizer of, plants with which it sought to contract.In addition, while it resulted in this benefit to UE, it couldhave been catastrophic for Star's employees because, likeinFibreboardabove, every Star employee could have losthis job by reason of complete "contracting-out" to otherUE shops.The Union later submitted anotherclausebrought intothe record by oral testimony. It was clearly ambiguousboth as to whether it would result in the loss by someemployees of their jobs and as to what might have beenmeant by the words, "shall not be used to impair therepresentative status of the Union...." There was a shortexchange in which the Union's negotiator is quoted ashaving saidsomepeople might lose their jobs, to whichRespondent'sattorneyagreed, followed bymutualagreementthat there was still disagreement on themanagementclause. Both parties appear to have had greatdifficulty not only in coming to any agreement but also inframing anylanguage inthe first place. This could indicatethat if they had worked a little harder on the language andbeen less at odds on form and novelty, a mutuallyagreeable clause could have been negotiated. It is not,however, our function to write the contract for the parties.There is great emphasis on repeated insistence byRespondent's attorney that variousmattersin controversyhad to be "resolved" before a full agreement was reached.This word "resolve" has in it no connotation of finality orsuggestion of condition precedent that any proposal towhich it was directed had to be accepted in the preciseform submitted. On the contrary, reference to a dictionaryincommon use, Webster's Seventh New CollegiateDictionary, discloses thatsuch languageis the expressionof a position that controversy with respect to any proposalissubject to clarification, additional negotiation, andultimate agreementbefore a total contract is completed.For the samereason,the objections to the Respondent'sutilization of language like "settlement of issues" etc.indicates only a seeking for ultimate agreement. This veryinterpretation of the word was brought out during cross-examination.This is the objective of Section 8(a)(5) and theobjective of all negotiations looking to the making of acontract.For this the Respondent should not becondemned but commended.Not only do I find that Respondent's subcontractingproposalwasnot so repugnantas to be predictablyunacceptable but I find affirmatively that it was a propersubject for collectivebargaining,that it was consistentwith legitimate business objectives, and that it was not soarbitrarilyworded as not to be susceptible of beingcomposed ultimately into a clause quite agreeable to aunionsincerely intent upon working out a collective-bargainingagreement.Thereisnoreasonable basis forpointing to any of this as evidence of had faith on the partof the Respondent.The foregoing are the major specific items, with oneexception and apart from overall conduct and particularmatters treated elsewhere in this Decision, which arealleged to be evidence of the Respondent's bad-faithbargaining.The Employer's specification of March 11,1965, asthe proposed termination date for any contracttobe signed remains. This date coincides with the end of thecertification year for UE. It came up for the first time atthe20thnegotiatingmeeting,held June 29, 1964,when the Respondent stated its complete position on theentire contract, clause by clause. This was the thirdmeeting following the commencement of the strike. TheRespondent gave as its reason for setting that date itsbelief that UE no longer represented the majority of itsemployees in the bargaining unit. The facts show that thisassertion was justified. The strike had been in effect sinceJune 2. During that time the Employer had replaced 1 tool-and-die maker, 14 mechanics, 3 turret lathe operators, 7millmachine operators, 8 diecasters, 7 productioninspectors, 3 forklift operators, 3 storage and handlingworkers, 7 laborers, 1 porter, and 46 production workers, atotal of 100 employees. These, added to either the 177(claimed by the Union) or the 192 (claimed by theRespondent) employees who did not go out on strike,result in a total easily more than half of the unitemployees, who were not supporting the strike and afortioriwere opposed to UE. The strike collapsed onAugust 28,1964.This matter of considering the termination date of anycontract in relation to the termination of the certificationyear can be looked at in more ways than one. A frequentview, as evidenced by the General Counsel's argumenthere and the cases upon which he relies is that a demandfor such simulataneous termination is evidence that anantiunion employer is anxious to test the certification atthe earliest possible time. Another view may be that aunion, particularly when it is losing or has lost the supportof the employees, may be deliberately uncooperative innegotiations and stall them by arbitrary demands or stand-pat positions in the hope that it will obtain a contract for atleast a year following the date when agreement is reachedand thus prolong its life as certified bargaining agent. Onthe basis of all the evidence here I would be inclined tolean toward the latter in my appraisal of this factorinvolving contract termination date rather than concludethat this Employer's objective was solely to test theUnion's majority at the earliest possible time with a view toridding itself of it. In any event, the record is quite clearand I find that the Respondent did have reasonable causefor believing that the Union no longer represented amajority of the employees in the bargaining unit.In the wrap-up portion of his brief, the General Counsel,in an admirable manner, sets forth what appears to be apowerful thrust demonstrative of "other company conductparticularly noteworthy as contributing toward overall badfaith." He is to be commended for a brilliant summationbecause he has done as well as anyone possibly could withthe materials available to him for supporting the position.Therewould be good reason for finding bad-faithbargaining if the facts in this case actually were, in theiroverallcontent, like those in cases such asAmericanAggregate Company,125 NLRB 909;N.L.R.B. v HermanSausageCo.,Inc.,275F.2d 229;FitzgeraldMillsCorporation,133NLRB 877;"M" System, Inc.,129NLRB 527;N.L.R.B. v. Reed & Prince ManufacturingCompany,205 F.2d 131;Jacobs Manufacturing Co.,138 588DECISIONSOF NATIONALLABOR RELATIONS BOARDNLRB 35;Mathieson Chemical Corporation,114 NLRB486;Fetzer Television, Inc.,131NLRB 821;Cummer-Graham Co.,122 NLRB 1044;Capitol Aviation, Inc.,152NLRB 745; andBerger Polishing, Inc.,147 NLRB 21. I amconstrained to say,although arriving at conclusionopposite to his, what the Trial Examiner inJacobsManufacturing Co.,said "My conclusion with respect tothe Respondent's fundamental attitude is a broad one andrests on all of the record."In this wrap-up portion of the General Counsel's briefcomment is made on numerous matters which, insubstance,involve repetition of argument consideredelsewhere in this Decision.It is proper for counsel tostress those portions of the record which support hisposition.Itmay be noted,also, that the oral testimony ofthe union representatives(particularly the remarkably andcompletelymemorized testimony of Bloch), to whichreference ismade so frequently,quite naturally wasconfinedmostly to those phases of the bargainingnegotiations which they believed supported their case.The resultis that the argument,to the extent that it isbased on this testimony and to the selective references tothe notes taken by Respondent'spersonnelmanager,ignores completely the Union's conduct which also mustbe evaluated in the determination of a good-faith question.Moreover, and this is definitely not said with any thought ofcriticizing the General Counsel,isolated quotations fromthe personnel manager's notes necessarily are insulatedfrom other portions of those same notes which may explainand justify the statements quoted.TheEmployer'sprincipalrepresentativeatthenegotiating meeting, as noted above,was the attorney whotried the case on its behalf.Both he and the attorney forthe Union,although they did not testify, actually were ontrial before me during the hearing.The Union's attorneyallowed the General Counsel to present the case fully andonly occasionally did he take an active part.To the extentthat he participated he did so always in a constructive andpropermanner.Respondent'sattorney,however,conducted every bit of thetrial onits behalf. Although hedid not testify, he was on trial every minute of the 26 daysof actual hearing,both on the record and off.I had ampleopportunity to observe his conduct and his methods ofdefense and attack.The transcript shows affirmatively atmany places not only his retiring nature but also hisconsistent courtesies to opposing counsel,toall thewitnesses,and to me.(The same is to be said about boththeGeneralCounsel and the Union's attorney.) Anattorney does not, of course, win cases by such conductduring the hearing.This is expected of him. Itnevertheless is important because it must ineluctablyleave its impression with me. I consider it for the singlepurpose of trying to recreate in my mind what happened atthe bargaining table. Having so considered it, I sayunqualifiedly that I just cannot believe that Respondent'sattorney ever acted in an arbitrary or bad-faith manner inany of the negotiating sessions.This is further reason formy ultimate conclusion that there was no bad-faithbargaining on the partof theRespondent.I have observed above that,as an advocate,the GeneralCounsel quite properly relied on those elements in therecord which supported most strongly the charges and thathe was influenced in this respect by the necessarily biasedtestimony of the union representatives which stressed onlythose views of the bargaining sessions which supportedtheir position,only incidentally mentioned other matters,and completely disregarded such of their own conduct asmight have redounded to their disadvantage.I shall attempt brieflyand notexhaustivelyto relatesome plus factors, apartfrom thelegal considerationswhich justifyRespondent'scontract proposals, as areindiciaof its good faith.Eleven days after thecertification the first meeting washeld. Bulletin board privilegespromptly were granted, agrievanceprocedure was established,and payroll andseniority information was furnished. Within 3 weeks unionstewards were appointedand the Companyconsented toan installationceremony for themat the plant.At the thirdmeeting, the Respondent agreed to11 proposals made bythe Union.At meetingsheld in Aprilitagreedto extendfrom 6 months to 1 year recall rightsfor employees on sickleave and to extend recognitionto the Unionin any newfactoryitmight buildin the city whereits presentfactoryis located if thatfactory engaged in the sameline of work.Itwas afterthese very concessionsthat withoutnotice,theUnion called the short strike in April. After theterminationof this strike, the Companymade anoffer of 3days' bereavement pay in the event of a death in anemployee'simmediatefamily anditproposed a modifiedbut perhapsmore attractive call-in pay clause. Inaccordance withitspromise at that meeting, it offeredwage increases in varying amounts and manners at thenextmeeting.At theMay 19 meeting,itoffered animproved provision for the submissionof grievances bytriplingthe time previously proposed. Also at thatmeeting,it agreed to allowUE sevenstewardswhereas IBEW hadhad only six. At theMay 28 meeting,its previous proposalwith respectto time periods in the grievance procedurewas liberalized.At theMay 29 meeting,itagreed thatemployees be given theright to move from one shift toanother and, followingfurtheragreementby the Companyto additional suggestions madeby the Union,completeagreement on this clause was attained.As of June 29, theRespondent made clear that it was willing, at any time, tomake a contractbasedon its last proposal.Despitethe factthat no contracthad beenconsummated,the Respondentagreed,with the Union's concurrence,on November 9, tomake effectivethe wage increaseithad offered. Theincrease was maderetroactive to June 2, 1964. This wageincreaseit should benoted was on top of a wage structurecharacterizedby the conciliatoras high notonly forMountainville but also for New York City. All this was inaddition to the fact that the door alwayswas left open tomodify or amplifythe contract clauses formingthe majorbones of contention.I have indicatedfrom time to timethat thepersonnelmanager'snotesofthemeeting,General Council'sExhibit 36, present a fairly complete and apparentlyreliable account of thenegotiations.To attempt to reviewthemhereinanygreatdetailwould lengthenunnecessarilythisDecision and also would impose uponme the samehandicap suffered by the General Counselwhen pointing to isolated and unrelated remarks thereinset forthwithout presenting the associated materialtending to explain and rationalizequoted portions. That isbetter left to the advocates.In conclusion,after myreading of those notes in theirentiretyand considering their content along with all theoral testimony, the documentary evidence, and the actualevents which transpired during the negotiations, it is myfinding and conclusionthat theRespondent,as requiredby Section 8(a)(5) of the Act, did bargain collectively withthe Union and did satisfy,to the extent possible under thecircumstanceswith whichitwas confrontedboth withinand external to the negotiations,all its obilgations asprovidedin Section8(d) of the Act. STAR EXPANSION INDUSTRIES589G. The Failure toReinstateRadzikowski and DrakeRadzikowski had been involved in a picket line incidentduring a walkout in April 1964 before the big strike. Hewas arrested and charged withassaultand destruction ofproperty. After the return to work from the April walkout,the Respondent reinstated him subject to the outcome ofthe criminal charges. The criminal charges are stillpending and undetermined.He struck with the other employees on June 2, 1964, buton June 29, he presented himself to the personnel managerand asked whether he could return to work. On thefollowing day he was told that he would not be rehired. Noreplacementhad been hired for him. The Respondent'sreason for not rehiring him is that the Company wantedthe charges against him cleared up before deciding to takehim back. It seems perfectly clear to me that havingallowed Radzikowski to return to work following the firstwalkout, the permanence of such return to be resolvedultimately at the time of the disposition of the criminalcharges, the Respondent's change of position after theJune 2 strike, when Radzikowski's criminal case was inthe same posture as it had been before, is clearly apunitive action for his having gone out on strike on June 2.The reversal of position is a reversal which can beconnected only to the fact that he again had gone out onstrike.Itisnot different from the waiver conceptenunciated by the Board inQuality Limestone Products,Inc., 153NLRB 1009, 1011.My resolution of this situation solely as a matter of lawand not as an issue of fact is complicated slightly byRadzikowski's own admission that when he came back tothe plant on June 29 he already had obtained another joband had come back for the purpose of getting his tools. Iam unable however to say that, having obtained anotherjob, he did not make a bona fide and sincere offer to returnto work on the 29th. There are too many possibilities (forexample, preference to work for Star, possibly greater pay,possibly more pleasant working conditions, possibly bettertransportation from or near to his home, etc.) which couldhavebeen reasonfor him to drop the other job and acceptreinstatementwithStar.Consequently, I interpretRadzikowski's offer to return to work as a sincere, bonafide, and unconditional offer.Having concluded that the Respondent's reversal ofpositionwith respect to Radzikowski's eligibility forreinstatement is attributable only to the fact that heparticipatedintheJune 2 strike, the charge ofdiscrimination as to him must be sustained and for thatreason he should be offered reemployment, be reinstatedin the usual fashion, and the controlling date as to himshould be June 29, 1964.Charles Drake is another employee whose denial ofreinstatement is claimed to be justified because ofmisconduct. There are two citations of misconduct. One isconcerned with alleged misconduct during the Aprilwalkout.He was resinstated following that walkout.Consequently, as far as that is concerned, the situation isthe same as the Radzikowski situation and the same resultfollows. The other citation is based on alleged name callingand indelicate language addressed to a supervisor when hedrove through the picket line. This incident, in my opinion,giving itmost critical consideration, is insufficient tojustify a refusal to reinstate.This does not, however, result in a reinstatement orderbecause, not like in the case of Radzikowski, he had beenreplaced before his offerto return.The issue however, hadtobe decided because of the unfair labor practicecontention in this case. Since I am holding that there wasno unfair labor practice strike and that it was an economicstrike both in its beginning and throughout, no remedialaction can be directed on behalf of Drake.H. The Failures toResinstateBlanchard, Secor, andBrownThe less said about these the better. These threeemployees (treated as a group by the General Counsel andfrequently linked together in the testimony) were deniedreinstatement for alleged misconduct both on and off thepicket line. (Consideration is being given to their situationdespite the fact that replacements had been hired for themfor the same reason that Drake's case was considered.)The Respondent called a number of female witnesses totestifyabout thismisconduct.Every one of thesewitnesses impressed me as being ladylike, well-mannered,gentle, refined, and creditable. They testified as tonumerous remarksmade by these three persons,frequently as a triumvirate acting in unison. Apart fromracial slurs, the usual epithets such as scab, rat, and fink,and one false accusation of larceny, several testified,obviously with a great deal of difficulty and distaste, tosome of the vilest and most profane remarks andaspersions that I have ever heard during my unshelteredlife,ashaving been made by Blanchard, Secor, andBrown. My normal reaction to allegations of this naturewould be to disbelieve them because it is most difficult forme to believe that any woman would make such remarks,particularly in public. The testimony that they did makethe remarks was given by witnesses who as I have saidimpressed me most favorably and I accord to them allcredibility.On the other hand,the stringof categoricaldenials by Blanchard, Secor, and Brown of almost everyremark attributed to them presents only a hollow ring tome to say nothing of Secor's misleading testimony abouthaving been invited to return to work after the strike. Iascribe no importance whatever to the fact that none of thecomplaining witnesses had written the filthy language inany written report to management. I would have beenastonished if they had put such words in writing. Theremarks made, by their very nature, were conducive tocausing serious breaches of the peace. It is surprisingindeed that extreme violence did not transpire. Employeesare not protected "in using insulting and profane languagecalculated and intended to publicly humiliate and degradeemployees who are attempting to work in an effort toprevent them from working."N.L.R.B. v. LongviewFurniture Company,206 F.2d 274. It ishardly anargumentin support of an assertion that the remarks were not madeto point to the fact that police officers testified that theydid not hear them and that no arrests were made. Theseindividuals would have had to be even worse than theywere and in addition would have had to be most rash toengagein such conduct in the presence of police officers.Further, I regard as irrelevant the fact that, at the time itmade its decision, the Respondent was not aware of someof the misconduct proven. Such additional misconduct ascame to light at a later time demonstrates only thatRespondent's decision on the basis of such information asit then had available was not a wrong decision. The law isclear that an employer is not protected if it develops laterthat his decision to discharge was based on erroneousinformation.Burnup & Sims, Inc.,379 U.S. 21. It shouldnot be different if it develops later that the decision wasright because of cumulative reasons not known to him atthe time. 590DECISIONSOF NATIONALLABOR RELATIONS BOARDFinally, although these strikers had been replaced, evenif the strike were held to be an unfair labor practice strike,I regard the misconduct here as beyond the balancingpossibilitiesunderH.N.Thayer Company,115NLRB1591.The reinstatement of these individuals under anyconditions would bewhollyincompatible with peacefulnormal labor relations in this establishment.It is my finding and conclusion that the discharges ofthese three employees would have been and were fullyjustified,and that the Respondent was right in denyingreinstatement.1.The Failure to Reinstate Sal SansoneSal Sansonepresentsa problem different from thoseinvolvingRadzikowski and Drake and not as shocking asthat involving Blanchard, Secor, and Brown. He, too, wasa replaced employee and he is being considered for thesamereason that Drake, Blanchard, Secor, and Brownwere considered. He is a retired New York City policemanand testifiedina calmand dispassionatemanner.Whatever experience he might have obtained in testifyingduring his serviceas a policemanobviously stood him ingood stead at this hearing. During the short time in which Ihad occasion to observe him I concluded that, in theabsence of some definitely inexcusable misconduct, therewould be nothing about him which would warrant anemployer to rid itself of his services. For this reason Iapproach my consideration of Respondent's failure toreinstate him with the feeling that the odds were in hisfavor for reinstatement and that, if reinstatement wasdenied to him, the Employer must have considered verycarefully the chargesagainst himand not have takenprecipitous or petulantactionin deciding not to reinstatehim.The personnelmanagergave as his reason for refusal toreinstatethe fact that during the strike Sansone and hisbrother-in-lawcaused one of the working employees to bedischarged from a part-time job that this employee had at agasoline service station. This employee lost that jobbecause Sansone and his brother-in-law, on severaloccasions,told the gas station operator that the employeehad to be discharged because Sansone and his friendswould not only boycott the station but also would publicizetheir complaintagainstitsowner. A second reason forrefusingreinstatementwas Sansone's visit to the home ofan employee and his admonition to the boy's mother that ifshe did not want to see her son hurt that she should gethim to quit his job at Star. The boy quit a few days later.Two other incidentsweregivenfordenialofreinstatement,(1) name-callingand yelling at employeeswho werewaitingat a pick-up place to get a ride to come towork which resultedin a warningto Sansone by the policeconstable and (2) the utterance of profanities at femaleemployees as they were driving through the picket line.Respondent was unable to produce the boy's mother towhom Sansone is alleged to have made the threateningremark about the possibility of injury to her son. It hadissued a subpena to her but her absence was excused onthe certificate of her physician givingreasonswhy it wouldbe unwise for her to testify.In his testimony Sansone admitted enough to supportthe conclusion that all the incidents did occur. The onlyquestions for me to decide are (1) how much of his versionof the gasstation incidentshould be believed and whether,in itstotality, this conduct justified failure to reinstate and(2) whether, during the other incidents, Sansone went asfar as it was alleged he did go in the remarks made. Mostof Sansone's objectionable conduct was off and away fromthe picket line. Obviously, this creates a distinctionbecauseitmeansthat Sansone went out of his way to dowhat he did.Sansone claims that on only one occasion, with no oneelse present, he spoke to the owner of the gasstation andinformed him of the strike, that the working employee wasalsoworking at the station one day a week, that theworking employee was "scabbing" and that, if the gasstationowner didnot stophis part-time employee fromworking, Sansone would stop buying gas. Sansone admitsthat the part-time employee was discharged by the owner.Putting together both Sansone's version and the personnelmanager'shearsay testimony based on contemporaneousinformation received by him at the time when he made hisdecision, I have concluded that Sansone's conduct was notprotected activity during the strike. On the contrary it wasa deliberate interference with the employment of the gasstation'spart-time operator and clearly within the classicrule ofLumley v. Gye,El.& Bl. 216, 118 Eng. Rep. 749(QB 1853) andHornstein v. Podwitz, 254New York 443.Thismalicious and tortious interference with contractshould not be condoned. While not within the expresswording of Sections 8(b)(4) and 303(a) of the Act, it isclearly within the spirit of these sections.Sansone admits he visited the mother of the boy whowas working and remonstrated with her about his workingatStar.He saysitwas afriendly visit and he merelypointedout toher that her boy was working at Star whilehe and other employees were out on strike. He says shetold him that she was "hard up for money" and that theboy needed "a job and he went to work there."Here againwe must synthesize his version with thepersonnelmanager'shearsay testimony based on the contemporaryinformation available to him at thetimehe made hisdecision. I do not believe that the visitwas asfriendly or asshort as that related by Sansone.It isquite likely that hetook advantage of his friendly relationship with the motherby intimating that the boy might be hurt if he continuedworking. If he did notso intimate,why did the boy quit soquickly considering the family's need for money?Sansone admits also having called two persons,probably brothers, working at the plant "scab" and "rat"but hedenieshaving used profanity. He admits also havingaccosted femal workers in an unincorporated village orarea near the plant and having called them "scabs" and"rats" and that the police constable spoke to him aftertheircomplaint.Again he denied the use of morescurrilous remarks or profanity. I am not disposed tocredit his limited versions of the remarks made to thebrothers when they crossed the picket line or of theremarks made to employees in areas removed from theplant.It is my conclusion that the denial ofreinstatement toSansone was justified and that it should be sustained,apart from the fact that a replacement for him had beenhired. This would have been my decision even if the strikehad been an unfair labor practice strike.J.The Reinstatement of Returning StrikersIn view of my conclusions with respect to Respondent'sgood-faith bargaining during the negotiations with UE andmy ultimate conclusion that there had been no bad-faithbargaining, the claim that the June, July, and Auguststrike was an unfair labor practice strike is not sustained.Nor did it become such by events during the strike.Consequently there can be no blanket order directing the' STAR EXPANSION INDUSTRIESreinstatementof themass of 136 returning strikers setforthin scheduleA of the complaint.As far as Radzikowskiisconcerned,he is to bereinstated in the manner provided in the section of thisDecision concernedwith him. Although, in paragraph 20 ofthe complaint,the paragraphinwhich reference toRadzikowskiismade,there is includedalso, one DavidColeman,he was reinstatedand weneed not beconcernedwith him.Duringthe 22dsessionof thehearing it was stipulated"that in the event that thereis an adjudicationthat thestrike whichcommencedon June 2nd, 1964,was not anunfair labor practice strike but on the contrary, was aneconomic strike, claimsunder Section 8(a)(3) of the Act, ofalleged discrimination in reemployment of strikers ... arebeingmade only as respects" 40 of the original 136employees listed- in the schedule attached to thecomplaint.Among these 40 are includedCatherine Brownand Radzikowski,treated elsewhere in thisDecision. Theremaining employees are easilydivided into skills, porterandproductionworkers.The skillswereGeorgeRadzikowski-tool-and-die maker, threemechanics-firstclassWilliam Lamont,Robert Cram, and Herbert Sorton,James Nicholson-mechanic second class,for screw-machine turret lathe operators-Edwards Elejalde, EwardDombrowski, and FrankEvans;amalemachineoperator-Fred Matthews, porter-GussieRyerson, thusleaving 29 productionworkers, reduced to 28 because ofthe eliminationof CatherineBrown.Fifty-three productionemployeeswerehiredduring the periodbeginningAugust 3 andendingAugust 27.Then,beginningAugust 5, 1964,and endingAugust 28, 1964, 21productionemployeeswereterminated.Thus, at thetimethe strikeended the Respondent had working for it a net of 32productionemployeeswhohadbeenhiredasreplacements duringthe strike. Since only 28 productionemployees,exclusiveof CatherineBrown,or 29 includingher, remainon schedule A, theproduction employees forwhom reinstatement is claimed,no jobswere available forthem.Skilledand namejob employees were hired betweenAugust 3 and 28 as follows: one first-class mechanicAugust 26, 1964, two second-class mechanics August 4and 6,1964, three screw-machineturret latheoperatorsAugust 10 and 12, 1964, onemale machine operatorAugust 26, 1964,and aporter August 10, 1964. Since twofirst-classmechanics were terminated, one on August 6and one onAugust 10, 1964,apart fromSorton there wereopeningsforLamont and Cram.Itappearsthat bothreported for work on August 31, 1964,and were rehired inthatclassification at the samerate of pay.One second-classmechanicwas terminated onAugust 26,1964,leavingopenone job in thatclassification.Although Respondentinterprets this asbeing a net addition of one second-class mechanic I amunableto findan explanationfor this conclusion andthereforehold that the second-class mechanic's jobvacated by Porcaro on August 26, 1964, should have beenfilledat that timeby James Nicholson. However theevidenceshowsthat he failed to report for work inaccordancewith the recall and thepersonnelrecord inevidencehas on it,"No reply."For that reason I amunable to direct reinstatement for him.Between August 10and 12,1964, three screw-machine turret lathe operatorswere hired and there isno recordof termination in thisclassification.Thus one screw-machine turret latheoperator job was available.Dombrowski,Buchta, and591Evans, havingbeen hiredoriginally in 1963, were junior toElejaldi,who had been hiredoriginally in 1961, and soElejaldialone was entitled to this position.According totheemploymentrecord,he reported for work onSeptember 9, 1964,and wasrehiredin thatjob at the rateof pay which he had received before the strike. Since onlyone male machine operatorhad been hiredduring thestrike and three had been terminated a job was availablefor Fred Matthews. According to thepersonnelrecord, hereported for workon September1, 1964, and was rehiredat the rate of pay he recrived prior to the strike.A porter having been hired on August10 and not havingbeen terminated,no job was availablefor Gussie Ryerson.The GeneralCounsel makes a broadsideattack on themethod followedfordeterminingwhetherstrikingemployees had been replaced. He describes the method as"shifting"and contends there werein fact,no actualreplacementsbecause particular strikerswere notidentifiedby particular personshired in their places. I donot agree.The Respondenthad no personalized positions.The positionswereidentified by particular skills or underthe general term,"productionworkers."This is anacceptedand conventional job description system andgenerally preferred by labor unions because the senioritybasis for layoffs,promotions,etc., isbest preservedthereby.I overrule this contention.On the basis of theforegoing I am unabletomake anyfinding that any strikingemployee (except Radzikowskitreatedelsewhere)was denied reinstatementafter thestrike becausehe had participatedin it.Except for thoseemployeeswho, itappears affirmatively,wererehiredwhen they reported for work, Respondent did hirereplacementsfor thoseremainingin the scheduled list, asamended during the hearing.In summarythe only unfair labor practicechargeswhich Iam able to sustain are those involving the failure toreinstateRadzikowskiand the denialof vacation pay toemployeeswho wentout on strike.With respect tovacation pay, paragraph19 of the complaintwas amendedduring the trial so that 8 additional names were addedto the 136name schedule attached to the complaint. It wasstipulatedfurther,during the hearing,that it would beunnecessary, in the event the decision went against theRespondentwithrespect to vacationpay, to set forth indetail thenames ofemployeesso entitled.Itwas agreedthat a blanket or general rulingwould be adequate.H.THE EFFECT OF THEUNFAIR LABOR PRACTICES UPONCOMMERCEThe Respondent's unfair laborpractices,to the extentfound,having occurred in connection with its operationsdescribed above, have a close, intimate,and substantialrelation totrade, traffic, andcommerce among the severalStates, and could leadto labor disputesburdening andobstructing commerce.CONCLUSIONS OF LAWUpon thebasis of the foregoing findingsof factand uponthe entire record in this case,Imake the followingconclusions of law:1.Star Expansion Industries Corporation, a Delawarecorporation,is, and at all times herein involved has been,an employerwithin the meaningof Section 2(2) of the Act.2.United Electrical, Radio&MachineWorkers ofAmerica and International Brotherhood of ElectricalWorkersLocal 1968, AFL-CIO,are, and at all times 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterialhereinwere, labor organizations within themeaning of Section 2(5) oftheAct.3.The arbitration of the discharge of Albert Dinges,although held before an arbitrator mutually agreeable totheRespondentandLocal 1968ofInternationalBrotherhood of ElectricalWorkers,AFL-CIO,did notafford to Dinges due process of law and the National LaborRelations Board is warranted in disregarding the resultingaward and exercising its authority under Section 10(c) ofthe Act.4.That portion of the complaint which alleges thatAlbertDingeswas discharged and thereafter deniedreinstatement because he engaged in lawful,protectedactivities in his duties as shop steward for IBEW has notbeen supported by a preponderance of the credible andprobative evidence submitted at the hearing herein andconsequently the same should be dismissed.5.That portion of the complaint which alleges that theRespondent interrogatedunlawfullyitsemployeesconcerning their membership activities in and sympathyfor UE and threatened them with closing of the plant,discharge,and other reprisals if they remained or becamemembers ofUE orgave any help or assistance to it is notsupported by a preponderance of the credible andprobative evidence and should be dismissed.6.That portion of the complaint which alleges that theRespondent,by its supervisors and agents acting on itsbehalf,caused to be circulated among its employeespetitions objecting to proposals madeby UE incollective-bargaining negotiations conducted with Respondent inApril,May, and June1964,and threatened employees withdischarge and other reprisals in order to induce them tosign such petitions and coercively interrogated employeesas to whether they had signed such petitions,allwith theobject to undermine UE's status as collective-bargainingagent and its position as bargaining agent with theRespondent has not been sustained by a preponderance ofthe credible and probative evidence and should bedismissed.7.The efforts of the Respondent to obtain,during thecourse of negotiations, contract provisions such as orsubstantially like those contained in its proposals relatingto arbitration,management rights, subcontracting, andtemporary injunctive power for the arbitrator andrestriction of adjudication of any award by him to thecourts of the Stateof New Yorkwere good-faith effortsreasonably grounded on the state of the law as it thenexisted and as it continues to exist today and I find thatthey were reasonably related to the requirements of itsbusiness activities and the interests of its employees.8.Respondent'sobjection to the demand by UnitedElectrical,Radio&MachineWorkers of America forunionshop,agency shop,and checkoff was notunreasonable in the light of the fact that it had genuine andreasonably based beliefs that a very large percentage ofemployees in the unit,in the beginning,and more than halfof its employees later,were opposedto UE.For the samereason,Respondent'sultimate insistence that thetermination date of any contract to be executed by theRespondent and the Union be coincidental with thetermination of the certification year was reasonable.9.The actions of the Respondent, during the collective-bargaining negotiations,which have been alleged asconstituting bad-faith bargaining, all were reasonable andjustified and it is my conclusion that the Respondent didengage in good-faith bargaining as required by Sections8(a)(5) and 8(d) of the Act.10.Respondent failed to grant vacation pay to those ofitsemployees who had engaged in the June, July, andAugust strike whether or not they returned to work afterthe termination of the vacation period which had begunJuly 17,1965, and, by so denying such vacation pay on theground that they had participated in the strike,it engagedin an unfair labor practice within the meaning of Section8(a)(1) and(3) of the Act.11.Although in so denying vacation pay to strikingemployees Respondent did thereby discriminate againstthem in their terms and conditions of employment whichtended to discourage membership in the Union and didinterfere with them in the exercise of rights guaranteed tothem in Section 7, it took that position because of its goodfaith but erroneous interpretation of its contract withInternationalBrotherhoodofElectricalWorkersLocal 1968,AFL-CIO,which position it had maintainedfor a long time prior to the time when vacation pay becamepayable and throughout its negotiations with the UnitedElectrical,Radio&Machine Workers of America. Itssincere andbonafidebelief that it was correct in thisinterpretation of the contract,although erroneous, issufficient to justify a conclusion that this should not beregarded as an element in the determination of whetherthere was in fact good-faith bargaining by it with UnitedElectrical,Radio&Machine Workers of America, and I soconclude.12.Respondent did not refuse to bargain collectivelywith the representative of its employees and did notengage in unfair labor practices within the meaning ofSection 8(a)(5).13.The strike called by UE on June 2, 1964, was aneconomic strike and was not caused or prolonged by anyunfair labor practice committed by Respondent.14.Respondent's discharges of or refusals to reinstateSal Sansone,Catherine Brown,Rose Secor,and VeronicaBlanchard were justified by reason of the fact that saidpersons committed unprotected acts of misconduct duringthe strike and further,ifsuch employees had beenconsidered eligible for reemployment they would not havebeen so entitled by reason of the fact that they had beenreplaced at the time of their offer to return to work.15.George Radzikowski was and Charles Drake mighthave been entitled to reinstatement when they offered toreturn to work and, by denying reinstatement toRadzikowski because of his conduct duringthe April 1964strike,Respondent engaged in an unfair labor practicewithin the meaning of Section 8(a)(1) and(3) of the Act but,since a valid replacement for Drake had been hired beforehis offer to return to work,Respondent did not act unfairlyin denying reinstatement to him.16.To the extent that George Radzikowski was deniedreinstatement and that all striking employees were deniedvacationpayRespondent has interfered with andrestrained them in the exercise of rights guaranteed tothem by Section 7 of the Act and has violated Section8(a)(1) and(3) of the Act.17.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of theAct.MayDepartment Stores,d/b/a Famous-Barr Companyv.N.L.R.B.,326 U.S. 376;Bethlehem Steel Companyv.N.L.R.B., 120 F.2d 641.THE REMEDYThe unfairlabor practices,to the extent found, areviolativeofSection 8(a)(1)and(3)oftheAct. STAR EXPANSION INDUSTRIES593Consequently, the Respondent should be directed to ceaseand desist therefrom and take affirmative action designedto effectuate the policies of the Act.HavingfoundthatRespondenthasdeniedreemployment discriminatorily to George Radzikowski(Charles Drake having been replaced during the strike)Respondent should be directed to offer him immediate andfullreinstatement to his former or a substantiallyequivalent position and make him whole for any loss ofearningsand benefits he may have suffered thereby,restoring him to all benefits from which he has beendeprived; and paying to hima sumof money equal to theamount of wages which he would have earned fromJune 29, 1964, the date when he offered to return to workto the date of the offer of reinstatement, together withinterest at the rate of 6 percentper annumand that theloss of pay and interest be computed in accordance withthe formulas and methods prescribed by the Board inF.W.Woolworth Company,90 NLRB 289, andIsis Plumbing &HeatingCo., 138 NLRB 716.Respondent should be directed also to pay to allemployees who earned vacation credits the monetaryequivalent of vacations to which they became entitled,togetherwith interest from July 17, 1964, exceptinghowever, only those employees who actually weredischarged or quit prior to June 2, 1964.Under all the facts and circumstances of this case, I amunable to infer from Respondent's totality of conduct thatitmaintains an attitude of opposition to the purposes of theAct with respect to the protection of employees in general.For that reason I am of the opinion that there is nonecessity that there be a general provision in the order thatRespondent should cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act:Nevertheless, the denial of reinstatement to Radzikowski(and Drake apart from the fact that a replacement for himhad been hired) may be regarded as tending to deteremployees from engaging in protected activities, and forthat reason, provision will be made in the order againstsuch conduct. The sameis truefor vacations.The order will provide also that Respondent, uponrequest, shall make available to the Board or its agents, forinspectionand reproduction, all books and recordsnecessary or helpful for the purpose of determining theidentity of the employees to whom vacation pay is due asherein provided as well as for the computation of theamount thereof and also for the purpose of determining theamount to be paid to George Radzikowski.